Citation Nr: 9916258	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  94-47 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a shell fragment wound of the medial surface of 
the left thigh with lateral patellofemoral pain syndrome.  

2.  Entitlement to an effective date earlier than March 25, 
1991, for the assignment of a 30 percent rating for a shell 
fragment wound of the medial surface of the left thigh with 
lateral patellofemoral pain syndrome.  

3.  Entitlement to a disability rating in excess of 30 
percent for left trochanteric bursitis.  

4.  Entitlement to an effective date earlier than March 25, 
1991, for the assignment of a 30 percent rating for left 
trochanteric bursitis.  

5.  Entitlement to a disability rating in excess of 20 
percent for right knee pain with narrowing and instability.  

6.  Entitlement to an effective date earlier than March 25, 
1991, for the assignment of a 20 percent rating for right 
knee pain with narrowing and instability.  

7.  Entitlement to a disability rating in excess of 20 
percent for degenerative changes of the lumbar spine.  

8.  Entitlement to an effective date earlier than March 25, 
1991, for the assignment of a 20 percent rating for 
degenerative changes of the lumbar spine.  

9.  Entitlement to a disability rating in excess of 20 
percent for peptic ulcer disease.  

10.  Entitlement to an effective date earlier than July 27, 
1994, for the assignment of a 20 percent rating for peptic 
ulcer disease.  

11.  Entitlement to an effective date earlier than March 25, 
1991, for the assignment of a total rating based on 
unemployability due to service-connected disabilities.  

(The claims of clear and unmistakable error in Board of 
Veterans' Appeals decisions dated in November 1984 and June 
1988 are the subject of a separate decision by the Board 
under Docket No. 97-32 268A.)


REPRESENTATION

Appellant represented by:	Edward A. Zimmerman, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Appellant, his spouse, and J. D.  



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in June 1998, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, for additional development.  A 
hearing was held at the St. Paul, Minnesota, RO in August 
1998 before the undersigned Board Member.  A transcript of 
that hearing is of record.  

The attorney-representative in this case has raised 
allegations of clear and unmistakable error in Board 
decisions dated in November 1984 and June 1988.  The Rules of 
Practice for the adjudication of such claims were published 
in the Federal Register in January 1999 and became effective 
in February 1999.  The Board forwarded a copy of those rules 
to the attorney-representative in a letter dated March 12, 
1999.  As the claims of clear and unmistakable error in the 
prior Board decisions addressed a number of the issues before 
the Board under Docket Number 94-47 193, it was felt that the 
clear and unmistakable error claims could be consolidated 
under the same docket number.  Rule 1405(a) of the Rules of 
Practice (to be codified at 38 C.F.R. 20.1405(a)), provides 
that where, as here, an appeal is pending on the same 
underlying issue at the time the clear and unmistakable error 
motion is received, the motion and the appeal may be 
consolidated under the same docket number and disposed of as 
part of the same proceeding.  The attorney-representative was 
so informed in the Board's letter of March 12, 1999.  On 
April 5, 1999, the attorney-representative faxed his reply to 
the Board setting forth his contentions.  However, on March 
26, 1999, Chairman's Memorandum No. 01-99-12 was promulgated.  
Paragraph 4d of that memorandum provides that cases before 
the Board for review of a prior Board decision for clear and 
unmistakable error under 38 U.S.C. § 7111 "must always be 
assigned a separate docket number."  Accordingly, the 
allegations involving clear and unmistakable error in the 
prior Board decisions will be addressed in a separate 
decision under Docket Number 97-32 268A.  Although the 
attorney-representative was informed otherwise in the Board's 
letter of March 12, 1999, the Board is of the opinion that no 
prejudice accrues to the veteran from the procedure adopted 
herein.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's original claim for compensation benefits 
was received on January 27, 1982.  

3.  In a rating decision dated May 13, 1982, service 
connection was established for residuals of a shell fragment 
wound of the medial surface of the left thigh and for a 
healed superficial shell fragment wound of the upper chest; 
service connection was denied for a left knee scar and for 
internal derangement of the left knee.  

4.  The left thigh wound was rated noncompensably disabling 
under Code 5313, and the upper chest wound was rated 
noncompensably disabling under Code 7805, from the date of 
receipt of the original claim for compensation benefits.  

5.  In July 1982, the veteran disagreed with the denial of 
service connection for a left knee scar and for internal 
derangement of the left knee and, following issuance of a 
statement of the case, he perfected his appeal.  

6.  By a rating decision dated November 16, 1983, service 
connection was granted for left knee disability (except for a 
left knee scar), and the service-connected disability was 
reclassified as a shell fragment wound of the medial surface 
of the left thigh with postoperative lateral patellofemoral 
pain syndrome (left thigh disability).  

7.  The reclassified left thigh disability was rated in 
November 1983 as 10 percent disabling under Diagnostic Code 
5315 from the date of receipt of the original claim.  

8.  The veteran disagreed with the evaluation assigned, but 
the Board in November 1984 denied his claim of entitlement to 
an evaluation in excess of 10 percent for the reclassified 
left thigh disability.  

9.  The service-connected left thigh disability is currently 
productive of no more than moderately severe muscle injury of 
the anterior thigh.  

10.  It was not factually ascertainable prior to March 25, 
1991, that the service-connected left thigh disability was 
productive of moderately severe muscle impairment.  

11.  In a rating decision dated in August 1985, service 
connection was denied for left L5 radiculopathy secondary to 
the service-connected left thigh disability, and the veteran 
was informed of this determination in a letter dated later in 
August.  

12.  The August 1985 letter of notification informed the 
veteran that there was no reasonable medical basis to 
associate his left L5 radiculopathy, which resulted in his 
back and left hip pain, with his service-connected left thigh 
disability.  

13.  The veteran disagreed with the denial of his claim for 
service connection for a back disability, but he did not 
specifically disagree with the notification letter 
associating his left hip pain with his low back disorder.  

14.  The veteran's claim for service connection for a back 
disability, including as secondary to service-connected left 
thigh disability, was denied by the Board in June 1988; the 
Board also denied the veteran's reopened claim for a rating 
in excess of 10 percent for his left thigh disability.  

15.  In March 1991, the veteran filed a claim of entitlement 
to increased evaluations for his service-connected 
disabilities.  

16.  In April 1991, through his representative, the veteran 
filed a claim of entitlement to service connection for a hip 
disorder secondary to the service-connected left thigh 
disability.  

17.  By a rating decision dated in September 1993, service 
connection was granted for left hip pain secondary to the 
service-connected left thigh disability and rated zero 
percent disabling, effective from April 30, 1991.  

18.  The RO in September 1993 also rated the left thigh 
disability as 30 percent disabling from April 30, 1991.  

19.  In March 1997, a 30 percent evaluation was assigned for 
recurrent chronic trochanteric bursitis, effective from March 
25, 1991, the date of receipt of the claim for increased 
evaluations; the effective date for a 30 percent rating for 
the left thigh disability was also changed at that time to 
March 25, 1991.  

20.  It is not shown that the left hip disorder is productive 
of any more than marked hip impairment.  

21.  In a rating decision dated in March 1997, the RO 
established January 27, 1982, as the effective date for a 
grant of service connection for right knee pain with 
narrowing and instability secondary to service-connected left 
thigh disability and assigned a noncompensable evaluation, 
effective from January 27, 1982.  

22.  The RO in March 1997 established March 25, 1991, as the 
effective date for a 20 percent evaluation for the service-
connected right knee disability.  

23.  It is probable that the veteran had slight knee 
impairment as a result of his service-connected right knee 
pain with narrowing and instability when he filed his 
original claim for compensation benefits on January 27, 1982, 
but moderate right knee impairment was not shown prior to 
March 25, 1991.  

24.  The service-connected right knee disorder is manifested 
by no more than moderate knee impairment currently.  

25.  The veteran through his representative filed an 
application to reopen his claim for service connection for 
low back disability in April 1991.  

26.  In September 1993, the Board found that new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for low back disability.  

27.  Later in September 1993, the RO granted service 
connection for degenerative changes of the lumbar spine and 
assigned a 20 percent rating, effective from April 30, 1991.  

28.  The RO in March 1997 established March 25, 1991, as the 
effective date for service connection for the low back 
disability, and the 20 percent evaluation was made effective 
from that date.  

29.  The low back disability is currently productive of 
severe limitation of lumbar spine motion, narrowing of the 
disc space with disc degeneration, diminished or absent 
reflexes in the left ankle, a left leg limp, and atrophy of 
the muscles of the left lower extremity productive of 
pronounced intervertebral disc syndrome.  

30.  In a rating decision dated November 30, 1984, service 
connection for an ulcer condition was denied; although the 
veteran was advised of this determination in a letter dated 
in January 1985, he did not initiate a timely appeal.  

31.  On July 27, 1994, the veteran through his representative 
filed an application to reopen his claim of entitlement to 
service connection for an ulcer condition.  

32.  By a rating decision dated in December 1994, service 
connection was granted for duodenal ulcer, which was rated 10 
percent disabling from the date of receipt of the application 
to reopen the previous July.  

33.  The RO in March 1997 determined that symptomatology 
consistent with a 20 percent evaluation was present when the 
veteran filed his application to reopen in July 1994, and a 
20 percent rating was made effective from that date.  

34.  There was a tenable basis in the record for the RO on 
May 13, 1982, to fail to assign a service-connected rating 
for the veteran's ulcer condition; there was also a tenable 
basis in the record for the RO on November 30, 1984, to deny 
service connection for an ulcer condition; the rating board's 
determinations constituted reasonable exercises of rating 
judgment.  

35.  The service-connected peptic ulcer disease is currently 
productive of no more than moderate symptomatology.  

36.  The veteran's informal claim of entitlement to a total 
compensation rating based on unemployability was received on 
June 21, 1985, but the RO did not then forward a formal 
application for unemployability benefits to the veteran.  

37.  The veteran's initial formal claim for a total 
compensation rating based on unemployability (VA Form 21-
8940) was received in June 1995.  

38.  By a rating decision dated in March 1997, the effective 
date for a total compensation rating based on unemployability 
was established as March 25, 1991, the date of receipt of the 
veteran's reopened claim for increased evaluations.  

39.  Prior to March 25, 1991, service connection was in 
effect only for left thigh disability, rated 10 percent 
disabling; right knee disability productive of slight knee 
impairment; and a superficial wound of the upper chest, rated 
noncompensably disabling.  

40.  It was not factually ascertainable prior to March 25, 
1991, that the veteran was unemployable solely as a 
consequence of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a shell fragment wound of the medial surface of the left 
thigh with postoperative lateral patellofemoral pain syndrome 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.71a, 4.73, Diagnostic Codes 5257, 5314 
(1998).  

2.  The criteria for an effective date earlier than March 25, 
1991, for the assignment of a 30 percent evaluation for a 
shell fragment wound of the medial surface of the left thigh 
with postoperative lateral patellofemoral pain syndrome have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.400, 4.7, 4.71a, 4.73, Diagnostic 
Codes 5257, 5314 (1998).  

3.  The May 1982 and November 1983 rating decisions denying 
an evaluation in excess of 10 percent for service-connected 
left thigh disability were subsumed by the November 1984 
Board decision.  38 C.F.R. § 20.1104 (1998).  

4.  No claim of clear and unmistakable error under 38 C.F.R. 
§ 3.105(a) exists as a matter of law with respect to the May 
1982 and November 1983 rating decisions denying an evaluation 
in excess of 10 percent for service-connected left thigh 
disability.  Carpenter v. West, 11 Vet. App. 140, 144 (1998); 
Duran v. Brown, 7 Vet.App. 216, 224 (1994).  

5.  The criteria for an evaluation in excess of 30 percent 
for left trochanteric bursitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.20, 4.71a, Diagnostic Code 5255 (1998).  

6.  The criteria for an effective date earlier than March 25, 
1991, for the assignment of a 30 percent evaluation for left 
trochanteric bursitis have not been met.  38 U.S.C.A. §§ 
1155, 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.400, 4.7, 4.20, 4.71a, Diagnostic Code 5255 (1998).  

7.  The criteria for an evaluation in excess of 20 percent 
for right knee pain with narrowing and instability, effective 
from March 25, 1991, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5257 (1998).  

8.  The criteria for a 10 percent evaluation for right knee 
disability, effective from January 27, 1982, have been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.400, 4.7, 4.71a, Diagnostic Code 5257 (1998).  

9.  The criteria for a 60 percent evaluation for degenerative 
changes of the lumbar spine have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5293 (1998).  

10.  The criteria for an effective date earlier than March 
25, 1991, for the assignment of a 20 percent evaluation for 
degenerative changes of the lumbar spine have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.400, 4.7, 4.71a, Diagnostic Code 5293 (1998).  

11.  The criteria for an evaluation in excess of 20 percent 
for peptic ulcer disease have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7305 (1998).  

12.  The criteria for an effective date earlier than July 27, 
1994, for the assignment of a 20 percent evaluation for 
peptic ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.400, 4.7, 
4.114, Diagnostic Code 7305 (1998).  

13.  An effective date prior to July 27, 1994, for the 
assignment of a 20 percent evaluation for peptic ulcer 
disease, based on clear and unmistakable error in rating 
decisions of May 13, 1982, and November 30, 1984, is not 
warranted.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.105(a) (1998).  

14.  The criteria for an effective date earlier than March 
25, 1991, for the assignment of a total compensation rating 
based on unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107, 5110 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 3.400, 4.16, 4.19 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
these claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

It is contended by and on behalf of the veteran that he is 
entitled to increased evaluations for his service-connected 
left thigh wound, left hip disorder, right knee disorder, 
lumbar spine disorder and peptic ulcer disease because these 
disabilities are more severely disabling than currently 
evaluated.  It is also maintained that he is entitled to 
earlier effective dates for the evaluations currently 
assigned these disabilities.  

I.  Left Thigh Disability

A.  Increased rating

Factual Background

Although the veteran's service medical records were partially 
obliterated as a result of the fire at the National Personnel 
Records Center in 1973, pertinent records are sufficiently 
intact to gauge the initial severity of the left leg wound.  
The service medical records show that a well-healed scar of 
the left knee was noted when the veteran was examined for 
service entrance.  In July 1951, the veteran sustained 
shrapnel wounds of the left chest and left leg due to 
"friendly" artillery fire.  He was transferred to a mobile 
surgical hospital, where it was reported that he had a small 
wound on the posterior surface of his left thigh that it was 
felt should be opened and debrided.  When seen at an 
evacuation hospital the day following his wounding, the 
wounds were described as superficial.  Examination of the leg 
wound at the Swedish Red Cross Hospital a week following the 
incident showed that the veteran had sustained a penetrating 
shell fragment wound of the left leg without major nerve or 
artery involvement.  X-rays of the left knee were performed, 
but bony involvement as a result of the shrapnel wound was 
not reported.  The veteran was returned to duty without 
restriction about two weeks following the initial wounding.  
Although he noted his wounds on a report of medical history 
taken in conjunction with his separation examination, 
residuals of the wounds were not noted on clinical 
examination at separation from service.  (The fire did not 
damage the separation examination report.)  

The veteran's original claim for compensation for his 
service-incurred left thigh wound was not received until 
January 27, 1982.  

The veteran complained of left knee pain secondary to 
degenerative joint disease when he was seen at a VA 
outpatient clinic in October 1981.  On orthopedic 
consultation at that time, it was reported that the veteran 
was working as a logger.  His complaints focused on left 
anterior knee discomfort, which particularly bothered him 
when he was in the cold, kneeling down, climbing up on 
equipment or sitting for prolonged periods such as a long car 
ride.  Occasionally, his knee would swell.  A history of 
injury to his knee from a shrapnel wound in Korea was noted.  
An examination revealed a well-healed medial scar and some 
quadriceps atrophy.  However, he had full range of motion of 
the knee without effusion.  Although he had some patellar 
femoral crepitus that seemed to reproduce his pain with 
grinding, the knee joint was otherwise stable, and no other 
crepitus was noted within the joint.  X-rays were essentially 
normal.  The diagnostic impression was chondromalacia of the 
left knee, which was treated with medication.  

On VA examination in March 1982, the veteran reported that 
shrapnel in his left leg just above the knee was removed at a 
field hospital in service.  The examiner reported that 
apparently the shrapnel went into the lower distal femur but 
did not involve the knee joint, although this was felt to be 
uncertain.  Although the veteran had not undergone further 
surgery, he said that some shrapnel had come out of his left 
leg wound since service.  He complained of pain and weakness 
in both knees, the symptoms being worse on the left than on 
the right.  Although both knees swelled, the right knee 
swelled worse than the left.  The veteran reported that when 
he walked on rough terrain, the left knee gave way and 
buckled.  However, there was no history of locking in the 
knee.  He said that he got night cramps in the left leg, 
primarily behind the left knee.  It was reported that he 
worked as a logger and had missed two and a half months of 
work during the previous year because of his knee condition.  
He wore kneepads when he worked.  He had no relief of his 
symptoms with Motrin.  On examination, he had a 7-centimeter 
slightly depressed scar on the anterior aspect of the left 
leg just above the knee.  The scar was nontender, and there 
was some depression of it.  The veteran walked with a limp 
favoring the left leg, and he got pain in front of, and 
behind the left knee joint when he walked.  He could go back 
on his heels, but it hurt behind his left knee when he did 
so.  Squatting was limited to 50 percent of normal because of 
pain in both knees, which was worse on the left than on the 
right.  Examination of the left knee revealed quadriceps 
atrophy of one centimeter at four inches above the patella 
when compared to the right.  There was a negative drawer sign 
on the left but a 1+ McMurray sign, with tenderness being 
more marked in the lateral joint space than in the medial 
joint space.  The collateral ligaments were intact.  There 
was some patellofemoral crepitation on the left.  He had 
motion of the left knee from zero to 120 degrees.  The normal 
range of knee motion is from zero to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (1998).  There was no swelling or effusion 
of the knee.  His patellar tendon reflex was 3+ on the left 
and equal with the right, and there were no sensory changes 
in the left lower extremity.  An X-ray examination of the 
left knee was unremarkable.  The pertinent diagnosis was 
shell fragment wound of the left leg with degenerative joint 
disease and internal derangement of the left knee.  

In an addendum dated in April 1982, the examiner corrected 
his diagnosis, saying that there was no evidence of 
degenerative joint disease in the left knee.  The examiner 
stated that he doubted that the shrapnel wound involved the 
left knee joint, although he felt that internal derangement 
of the left knee developed secondary to the shrapnel wound of 
the left leg.  

In a rating decision dated May 13, 1982, service connection 
was established for residuals of a shell fragment wound of 
the medial surface of the left thigh and for a healed 
superficial shell fragment wound of the upper chest.  The 
left thigh wound was rated noncompensably disabling under 
Diagnostic Code 5313 from the date of receipt of the 
veteran's original claim for compensation benefits in January 
1982.  (The upper chest wound was rated noncompensably 
disabling under Diagnostic Code 7805 from the same date.)  
The rating decision also denied service connection for a left 
knee scar and for internal derangement of the left knee.  

In July 1982, the veteran disagreed with the denial of 
service connection for a left knee scar and for internal 
derangement of the left knee and, following issuance of a 
statement of the case, he perfected his appeal.  In December 
1982, the veteran's left leg was examined by a VA rating 
board physician, who described a 0.75-inch superficial scar 
over the upper left patella that was well healed.  The 
veteran reported that this scar was sustained in a bicycle 
accident in 1939.  There was also a diagonal scar that was 
blanched and somewhat depressed and measured seven to eight 
centimeters in length.  This scar was described as well 
healed and slightly attached to the medial lower left thigh, 
medial to and above the left knee joint.  The physician 
stated that there was no scar on the posterior left thigh.  

In February 1983, the veteran underwent arthroscopic 
examination of the left knee joint with an open retinacular 
release.  Following the receipt of additional medical 
evidence attributing lateral patellofemoral pain syndrome to 
the shell fragment wound of the left thigh, the RO in 
November 1983 granted service connection for residuals of a 
shell fragment wound of the medial surface of the left thigh 
with postoperative lateral patellofemoral pain syndrome.  The 
RO evaluated the reclassified disability as 10 percent 
disabling under Diagnostic Code 5315 from the date of receipt 
of the original claim.  The RO continued its denial of 
service connection for a left knee scar.  Although the 
veteran disagreed with the evaluation, the Board in November 
1984 denied his claim of entitlement to an evaluation in 
excess of 10 percent for the reclassified left thigh 
disability.  

In a statement received in April 1985, the veteran reopened 
his claim for a rating in excess of 10 percent for the left 
thigh disability.  In a statement received in June 1985, the 
veteran claimed that he had experienced additional problems 
with his service-connected leg condition since the 1983 
surgery.  He said that pain had worked its way up into the 
hip and spine and caused severe headaches.  He requested that 
these factors be considered "adjunct to s/c leg."  

In a rating decision dated July 9, 1985, the RO continued its 
prior rating with respect to evaluation of the service-
connected left thigh disability.  The RO informed the veteran 
of this determination in a letter dated July 16, 1985.  
Following the receipt of VA outpatient reports later that 
month, a confirmed rating decision dated July 31, 1985, 
continued the previous rating.  The RO informed the veteran 
of this determination in a letter dated the following month.  

In October 1985, the veteran disagreed with the evaluation 
assigned for his service-connected left thigh disability.  

The record shows that the veteran underwent a private 
diagnostic arthroscopy of the left knee in May 1986 for 
complaints of chronic left knee pain.  However, the 
arthroscopy revealed a normal knee joint.  Electromyographic 
and nerve conduction velocity (EMG/NCV) studies performed at 
the University of Minnesota Hospitals in October 1986 were 
interpreted as showing no significant abnormality of the left 
lower extremity.  The veteran was privately hospitalized in 
October 1986, when it was reported that he had a long history 
of medical problems, mainly related to weakness and pain in 
his left leg, for which he was then being treated by VA.  He 
was admitted for complaints of severe pain in his left hip 
that radiated down his left leg.  He was treated with pelvic 
traction and physical therapy.  Private X-rays of the left 
hip later in October were interpreted as showing minimal 
osteoarthritis of the left hip.  Private electromyographic 
and nerve conduction velocity studies performed in February 
1987 were interpreted as being unremarkable.  The examiner 
was of the opinion that a reflex sympathetic dystrophy-like 
syndrome was present.  

Following the perfection of his appeal, the Board in June 
1988 denied the veteran's claim of entitlement to a rating in 
excess of 10 percent for a left thigh disability, which the 
Board styled as residuals of a shell fragment wound of the 
left thigh involving Muscle Group XIV.  

On March 25, 1991, the veteran through his representative 
reopened his claim for an increased evaluation for the left 
thigh disability.  In a rating decision dated in September 
1993, following a remand from the Board earlier that month, 
the RO evaluated the left thigh disability as 30 percent 
disabling under diagnostic codes 5257 and 5315, effective 
from April 30, 1991.  In March 1997, the RO granted an 
effective date for the 30 percent evaluation of March 25, 
1991, rating the disability under diagnostic codes 5257 and 
5314.  

An examination by VA in August 1991 revealed a 7-centimeter 
well-healed scar from the veteran's shrapnel wound just above 
the medial aspect of the left knee.  There was some loss of 
muscle mass in this area.  The left thigh was somewhat 
atrophic and measured 49 centimeters in circumference, 
compared with 51 centimeters on the right.  The left knee 
revealed markedly limited range of motion, with flexion of 
the knee from 11 degrees to 63 degrees and extension from 63 
degrees to 11 degrees.  There was no warmth or swelling in 
the knee.  There was a well-healed lateral scar from previous 
knee surgery.  There was some laxity in the collateral 
ligaments.  The cruciate ligaments could not be tested 
because of pain and limited range of motion.  Muscle strength 
in the left lower extremity could not be adequately tested 
because of pain.  Deep tendon reflexes (DTR) at the knees and 
ankles were intact.  (The veteran had some sensory loss over 
the lower right thigh that had been present since an aortic 
balloon pump had been placed in the right groin at the time 
of a myocardial infarction the previous year.)  The examiner 
stated that X-rays of the left femur were normal.  The 
examiner said that numerous previous X-rays of the knees had 
been negative.  The examiner stated that in reviewing the 
veteran's records, he noted that the veteran had been 
evaluated by the orthopedic surgery service in 1985 and that 
it was then felt that he had chondromalacia patellae and that 
a patellectomy was then contemplated.  The diagnoses included 
history of shell fragment wound of the medial surface of the 
left thigh with patellofemoral pain syndrome, and history of 
chondromalacia patellae of the left knee.  

The examiner remarked that although X-rays of the left knee 
had been previously negative, the veteran had significant 
pain and limited range of motion that precluded "a good knee 
exam."  The examiner said that the service-connected left 
thigh wound had caused chronic pain and difficulty walking on 
the left leg.  The veteran had favored the left leg over the 
years, and this had produced excessive strain on his low 
back.  The examiner believed that this was definitely 
contributing to his low back pain.  The examiner said that 
the left hip pain was possibly referred pain from the low 
back and left sacroiliac area.  The veteran also had severe 
atherosclerotic heart disease with daily angina pectoris with 
minimal exertion.  The veteran's prognosis for improvement in 
his overall condition was felt to be poor.  

On VA examination in March 1992, the veteran was observed to 
enter the examination room wearing a full-length leg brace on 
the left leg.  An examination of the left knee showed a 9 x 
2-centimeter deep adherent tender scar on the medial aspect 
just superior to the knee.  There was a 7 x 1-centimeter scar 
on the lateral aspect of the left knee where surgery was done 
to correct the patellar alignment.  The scar was described as 
pink-tan, nontender, and not densely adherent to underlying 
tissue.  There were multiple small 1/2 to 1-centimeter scars 
about the knee from two previous arthroscopic surgeries.  
There was marked muscle atrophy involving the muscles of the 
left thigh and left lower extremity.  

On VA orthopedic examination in February 1995, the result of 
the CT scan of the spine in November 1994 was noted.  The 
veteran complained of significant and steady progression of 
discomfort in the left buttock and left thigh and leg with 
pain shooting down the left buttock and thigh, especially in 
the last year or two.  The pain extended down to the left 
ankle, and the veteran stated that this had been fairly 
significant.  He reported that he began wearing a brace on 
the left leg in the mid-1980's and that he had worn it ever 
since.  He said that he could not walk any significant 
distance, perhaps a block or two.  If he sat for much more 
than half an hour, he needed to move around in his position.  
He stated that he could not lie on his left side any more 
because of pain in the left hip and pain shooting down the 
left leg.  He currently took Tylenol.  The examiner noted 
that the veteran had had multiple examinations in order to 
explain the severity of his symptoms that had not been 
completely successful.  On examination, he walked with a limp 
and had a brace on the left leg.  There was a 7 to 8-
centimeter scar that was somewhat contracted and indented 
along the medial distal thigh just above the knee.  It was 
somewhat tender to palpation.  He also had a longitudinal 
scar over the lateral knee from a lateral release performed 
for patellofemoral syndrome or chondromalacia.  He had 
multiple small scars over the anterior knee from old shrapnel 
injuries.  There was no effusion in the (left) knee 
currently.  He was tender in and around the knee itself with 
palpation over the joint margins.  There was some stiffness 
in the knee, although it was felt that this might be due to 
some inability to relax the thigh musculature.  The left 
thigh measured two centimeters less than the right thigh.  
Straight leg raising was positive at about 20 degrees on the 
left, and flexion of the knee and hip only partially relieved 
the discomfort.  The examiner said that the veteran seemed to 
have "somewhat of a cool left extremity" as opposed to the 
right.  This was apparent from about the upper two-thirds of 
the extremity down the leg.  The pulses, however, appeared to 
be adequate.  The veteran seemed to have "somewhat of a 
generalized loss of pinprick sensation" in the lower 
extremity.  However, the examiner could not find any 
particular dermatome levels.  In the thigh area, it appeared 
to be located more in the L4-5 distribution.  The reflex in 
the Achilles tendon on the left side was zero to 1+; on the 
right side, it was probably 2+.  The left patella was 
unremarkable and normal.  The veteran had very poor 
dorsiflexion and plantar flexion of the left foot.  He did 
not seem to withstand much pressure at all with dorsiflexion 
or plantar flexion.  The hamstring and quadriceps muscles 
were probably 3 out of 5 compared to the right.  However, 
some of this was also probably in response to an apparent 
pain produced by these maneuvers.  

The assessment was history of shrapnel injury to the left leg 
with presumed injury to the spine at that time.  The examiner 
said that there might be a question of sympathetic 
neurodystrophy as the primary pain problem.  The examiner 
said that he could not explain all of the veteran's symptoms 
currently.  Although it appeared that he had a radicular pain 
problem from the lumbar spine, the CT scan did not show this.  
In an April 1995 addendum to the February 1995 examination 
report, the examiner stated that he would add a diagnosis of 
significant left hip degenerative arthritis with moderate to 
severe pain syndrome and significant impairment of range of 
motion and use of the left hip.  The examiner related this to 
injuries sustained in service.  

On VA examination in August 1995, the veteran had bilaterally 
equal patellar reflexes; however, his Achilles reflexes were 
1+ on the right and absent on the left.  His dermatome level 
sensation deficits were hard to determine.  He had "sort of 
an overall decreased pinprick sensation in the left leg," 
which the veteran said had been present since his injury in 
service.  The examiner could not find any side-to-side 
deficits, except very mild ones probably in the L4 area on 
the left foot; otherwise, deficits were fairly minimal.  He 
had poor quadriceps function in the left leg that was felt to 
be 1 out of 5.  The foreleg musculature was difficult to 
examine but seemed to be mildly decreased on the left.  The 
veteran seemed to have decreased dorsiflexion in the left 
foot, although at times it seemed better than at others.  
Neurologically, the veteran had a decreased patellar reflex 
in the left leg.  His motor tone and strength showed a 
decreased muscle function in the left leg, especially the 
quadriceps function, and some decreased dorsiflexion in the 
left foot.  The Babinski sign was unremarkable, and the 
Romberg test was "probably negative."  The veteran used a 
cane and walked with a limp on the left leg.  The pertinent 
assessment was history of spinal disc injury, with evidence 
of degenerative changes at the L5-S1 disc level with mild 
foraminal stenosis at L4-5 and L5-S1.  The veteran had fairly 
marked symptomatology with seeming radiculopathy into both 
legs with pain on straight leg raising.  

Analysis

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation; a 20 percent evaluation requires moderate 
impairment, while a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Code 5257.  

A noncompensable evaluation is warranted for slight injury to 
Muscle Group XIV (the anterior thigh group); a 10 percent 
evaluation requires moderate injury; a 30 percent evaluation 
is warranted for moderately severe injury to Muscle Group 
XIV; a 40 percent evaluation requires severe injury.  38 
C.F.R. § 4.73, Code 5314.  Although minor changes were made 
to the rating schedule with respect to the evaluation of 
muscle injuries in an amendment that became effective on July 
3, 1997, these changes did not alter the rating criteria or 
the percentage evaluations assigned for muscle injuries.  A 
version of the rating criteria more favorable to the veteran 
is therefore not present in this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The attorney-representative contends that the left thigh 
disability involves muscle injuries in the same anatomical 
region (thigh and knee) warranting elevation of the rating 
for Muscle Group XIV (the major muscle group involved) to 
severe from moderately severe, thus warranting a 40 percent 
rating under Code 5314.  However, the initial thigh wound 
involved only Muscle Group XIV, while the service-connected 
left knee disability involved internal derangement of the 
knee proximately resulting from the thigh wound.  The thigh 
wound itself is shown by the service medical records to have 
been essentially superficial.  The shrapnel did not damage 
the bone of the left thigh or result in major artery or nerve 
involvement.  The treatment in service involved only opening 
and debriding the wound.  The veteran was hospitalized for 
only a couple of weeks and then returned to full duty without 
restriction.  He did not claim entitlement to service 
connection for the left thigh wound until more than 30 years 
following the incident.  

Indeed, the principal manifestations of the reclassified left 
thigh disability have been concerned mostly with the left 
knee.  The damage to Muscle Group XIV is shown to have been 
no more than moderate in degree.  No more than a 10 percent 
rating was therefore warranted under Diagnostic Code 5314.  
The service-connected thigh wound has been continuously 
classified as a wound involving the surface of the left 
thigh, thereby indicating the relative lack of severity of 
the initial wound.  However, when the disability was 
reclassified to include the postoperative left patellofemoral 
pain syndrome, the knee impairment was, in essence, felt to 
represent a significant increase in the overall severity of 
the service-connected left thigh disability, thus warranting 
a 30 percent evaluation for moderately severe muscle injury 
under Code 5314.  In effect, the RO, in rating the 
reclassified left thigh disability, took into account the 
knee impairment resulting from the muscle injury and 
evaluated the overall disability in light of the significant 
left knee manifestations.  This had the effect, if not the 
intent, of rating the reclassified disability along the lines 
for which the attorney-representative has contended.  A 
moderate muscle injury was felt to result in moderately 
severe impairment when the disabling effects of the service-
connected left knee disorder were considered.  The dispute is 
over the degree of overall functional impairment demonstrated 
by the reclassified left thigh disability.  

The appropriate level of severity of the left thigh 
disability is complicated by the veteran's overall disability 
picture.  Although he has some muscle atrophy of the left 
thigh, together with chronic pain in the left lower 
extremity, limitation of left knee motion, knee instability 
requiring a left leg brace, and a left leg limp, the record 
shows that at least some of the symptomatology in his left 
lower extremity is due to the radicular symptoms resulting 
from his service-connected low back disability, for which a 
60 percent evaluation has now been assigned.  It is a 
reasonable inference from the evidence that the injury to 
Muscle Group XIV is no more than moderately severe in light 
of the relatively superficial nature of the original wound, 
the superimposed effects on the left lower extremity of the 
service-connected low back disability, and the indications in 
the record that at least some of the veteran's complaints, 
while grounded in organic pathology, nevertheless have an 
element of functional overlay that renders his complaints out 
of proportion to the actual functional impairment shown to be 
present.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (Board has fact-finding authority to assess the quality 
of the evidence before it, including the duty to analyze its 
credibility and probative value, as well as authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).  This is not to say that his reclassified 
left thigh disability does not result in significant 
impairment of the thigh and knee; it is only to say that the 
evidence currently shows muscle injury to the left thigh and 
knee that is no more than moderately severe in degree.  A 
rating in excess of 30 percent for the reclassified left 
thigh disability is therefore not warranted.  

The fact that the RO in November 1983 rated the reclassified 
left thigh disability as 10 percent disabling under 
Diagnostic Code 5315 (the mesial thigh group) is not material 
to the current inquiry.  The Board in June 1988 rated the 
disability under Diagnostic Code 5314 but still found the 
left thigh disability to be only 10 percent disabling.  In 
effect, the Board found that the overall disability picture 
with respect to the left thigh equated only to moderate 
muscle injury.  Moderate muscle injury warrants a 10 percent 
evaluation, whether the disability is rated under Diagnostic 
Code 5314 or 5315.  Thus, the action of the RO in rating the 
disability under Code 5315, even if incorrect, was not 
prejudicial to the veteran.  

The Board is of the opinion that an evaluation for the 
service-connected left knee disorder is not separately 
assignable under Code 5257 because the rule against 
pyramiding prohibits, except under very limited 
circumstances, rating the same service-connected disability 
under various diagnostic codes in order to artificially 
inflate the service-connected evaluation.  38 C.F.R. § 4.14 
(1998).  Rather, the evaluation is assigned that best 
reflects the overall disability picture shown for the 
specific anatomical part involved and the degree of 
functional impairment resulting from the service-connected 
disability actually demonstrated.  In this case, the muscle 
and knee disability results in impairment of essentially 
overlapping functions.  The 30 percent evaluation assigned 
under diagnostic codes 5257 and 5314 accurately reflects the 
degree of functional impairment of the involved thigh and 
knee shown to exist under the ordinary conditions of life.  
38 C.F.R. §§ 4.10, 4.40 (1998).  Even if chronic knee pain, 
pain on flare-ups or excessive fatigability of the knee joint 
are considered, the Board believes that the resulting 
limitation of motion would not result in a degree of 
impairment under the applicable diagnostic codes productive 
of a 30 percent evaluation.  A 30 percent evaluation is the 
maximum schedular evaluation available for limitation of 
flexion of the leg under Diagnostic Code 5260, while 
extension of the leg would have to be limited to 30 degrees 
in order to warrant a 40 percent evaluation under Diagnostic 
Code 5261.  Although extension of the left leg was clearly 
limited on examination in August 1991, extension was still 
possible to 11 degrees, warranting only a 20 percent 
evaluation under Code 5261.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

The Board is further of the opinion that a separate 
compensable evaluation for the shrapnel wound scar and the 
postoperative scar of the left knee is not warranted because 
the scars are both shown to be adherent to underlying tissue.  
Such scars are rated on the basis of the limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  In this case, however, the limitation of the 
function of the affected part is subsumed in the evaluation 
already assigned under Diagnostic Code 5314.  Despite the 
presence of some tenderness on palpation, neither scar is 
superficial, a condition that must be shown in order for a 
compensable rating to be assigned under Diagnostic Code 7804.  
The same holds true for a compensable rating under Diagnostic 
Code 7803 for ulcerative scars.  The Board also notes that, 
in any case, examiners have described both of the scars as 
well healed.  The Board thus concludes that a separate 
compensable rating for the shrapnel and surgical scars of the 
left knee under the holding in Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994), is not warranted.  

B.  Earlier effective date

The effective date of an award of increased compensation is 
the earliest date as of which it is factually ascertainable 
that an increase in disability has occurred if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
severity or the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. 
App. 125, 126-27 (1997).  

Where, as here, a report of VA examination or treatment 
relating to a disability for which service connection has 
previously been established is received, the report will be 
accepted as an informal claim for increased compensation 
filed on the date of examination or treatment.  38 C.F.R. 
§ 3.157(b)(1) (1998).  These provisions also apply if a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  Id.  

The attorney-representative essentially contends that there 
was clear and unmistakable error in the rating decisions of 
May 13, 1982, and November 16, 1983, in failing to assign a 
30 percent rating for the service-connected left thigh 
disability.  In a written argument dated September 30, 1998, 
the attorney-representative noted that under 38 C.F.R. 
§ 3.304(c) (1998):  

[The] [r]ating of combat injuries or 
other conditions which obviously had 
their inception in service may be 
accomplished pending receipt of [a] copy 
of the examination at enlistment and all 
other service records.  (Emphasis added)  

The Board observes that the evaluation of the left thigh 
wound without all of the service records is permitted, but 
not required, by the provisions cited and that any failure on 
the part of the RO to grant a compensable evaluation for the 
service-connected left thigh disability in May 1982 was 
subsumed in the November 1983 rating decision, which did 
evaluate the disability as 10 percent disabling from the date 
of receipt of the original compensation claim.  Moreover, the 
record shows that the available service medical records were 
received in March 1982 and were before the rating board when 
the veteran's initial claim was considered in May 1982.  

The attorney-representative argues that the veteran testified 
at his travel board hearing that his shrapnel wound cut 
through all the fascia to the bone, which was visible in the 
wound, and that, accordingly, his left thigh wound should 
have been rated 40 percent disabling.  However, the service 
medical records are relatively complete regarding the left 
thigh wound and, as shown above, do not bear out the 
veteran's contentions regarding the severity of his wound.  
Rather, the contemporaneous medical evidence shows that the 
thigh wound was essentially superficial and that there was no 
major nerve or artery involvement.  X-rays at the time of his 
inservice hospitalization for shell fragment wounds did not 
show bony involvement in the left lower extremity.  The 
veteran was discharged to full duty without restriction less 
than two weeks following his wounding.  His separation 
examination was negative for residuals of the left thigh 
wound, and the veteran himself did not claim entitlement to 
service connection for his left thigh wound until more than 
30 years following the wounding.  These facts indicate that 
the left thigh wound was not as severe as claimed.  Moreover, 
the findings on VA examination in March 1982 were hardly more 
notable; indeed, they were concerned almost entirely with 
left knee pathology - for which service connection had not 
yet been granted.  As noted above, the RO in November 1983 
granted service connection for postoperative lateral 
patellofemoral pain syndrome and associated it with residuals 
of a shell fragment wound of the medial surface of the left 
thigh.  The reclassified disability was then rated 10 percent 
disabling under Diagnostic Code 5315 from the date of receipt 
of the original claim in January 1982.  The Board in November 
1984 denied a claim of entitlement to a disability rating in 
excess of 10 percent for the reclassified left thigh 
disability.  In June 1988, the Board again denied an 
evaluation greater than 10 percent for the reclassified left 
thigh disability.  

The May 1982 and November 1983 rating decisions were subsumed 
by the Board's November 1984 decision affirming the denial of 
an evaluation greater than 10 percent for the reclassified 
left thigh disability.  See 38 C.F.R. § 20.1104.  As such, 
the rating determinations are not themselves subject to a 
challenge on the basis of an allegation of clear and 
unmistakable error under 38 C.F.R. § 3.105(a) (1998).  
Carpenter v. West, 11 Vet. App. 140, 144 (1998); Duran v. 
Brown, 7 Vet. App. 216, 224 (1994).  

The remaining issues with respect to the claim for an earlier 
effective date for the 30 percent evaluation are whether an 
informal claim for increase was received following the June 
1988 Board decision and prior to March 25, 1991, and whether 
an increase in severity commensurate with a 30 percent 
evaluation was factually ascertainable during this timeframe.  
Although the veteran's pastor submitted a lay statement that 
was received in March 1989, this statement was not 
sufficiently specific to identify the benefit sought, nor was 
the subject matter sufficiently within the pastor's 
competence to constitute an informal claim for increase under 
38 C.F.R. § 3.157(b)(2).  As the pastor's statement did not 
identify the benefit sought, it could not be said to show 
"reasonable probability of entitlement to benefits."  Id.  

Although a number of private treatment reports assessing the 
veteran's left lower extremity problems were received in 
March 1989, these reports were generated prior to the June 
1988 Board decision and were duplicates of records that were 
of record long before the promulgation of that decision.  
They were resubmitted in conjunction with the veteran's claim 
for an earlier effective date for the grant of nonservice-
connected pension benefits.  It would have been reasonable 
for VA to have regarded such records, to the extent that they 
addressed the service-connected left thigh disability, as a 
claim for increase for that disability when they were 
initially submitted.  It was equally reasonable for the RO to 
have regarded the resubmission of these records in 
conjunction with a claim for an earlier effective date for 
nonservice-connected pension benefits as not constituting a 
claim for increase under 38 C.F.R. § 3.157(b)(2) or (3), 
especially since VA examinations confirming the severity of 
the left thigh disability were not of record until March 1991 
and thereafter.  Accordingly, the Board finds that an 
effective date earlier than March 25, 1991, for the 
assignment of a 30 percent evaluation for service-connected 
left thigh disability is not warranted.  

In various written arguments, the attorney-representative 
contends that during the 1980's, VA violated its duty to 
assist the veteran in the development of facts pertinent to 
his claim for increased compensation for his left thigh 
disability.  The attorney-representative also contends that 
the RO ignored medical evidence associating the left knee 
disorder with the left thigh shell fragment wound in its 
rating decision of May 13, 1982, and thereafter.  However, 
prior to the 1990's, when the Court of Veterans Appeals (now 
known as the United States Court of Appeals for Veterans 
Claims) began issuing binding precedent in these matters, the 
rating board, which usually included a physician, could 
decline to follow an etiological opinion with which it 
disagreed.  Moreover, the duty to assist was not as elaborate 
as that later mandated by Court precedent.  These precedent 
opinions are not retroactive.  See Berger v. Brown, 10 Vet. 
App. 166, 170 (1997) (claim of clear and unmistakable error 
may not be based on opinions of the Court that formulate new 
interpretations of the law subsequent to the determination of 
an originating agency).  Even if a breach of the duty to 
assist occurred, it cannot form a basis for a claim of clear 
and unmistakable error in prior rating decisions because such 
a breach creates only an incomplete rather than an incorrect 
record.  Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  

II.  Left Hip Disability

A.  Increased rating

The service-connected left hip disorder has been rated by 
analogy to impairment resulting from fracture of the shaft or 
anatomical neck of the femur under Diagnostic Code 5255.  38 
C.F.R. § 4.20.  A 30 percent evaluation is warranted when 
malunion of the femur produces marked knee or hip disability; 
a 60 percent evaluation may be assigned where fracture of the 
shaft or anatomical neck of the femur results in nonunion 
without loose motion and weight-bearing is preserved with the 
aid of a brace, or where there is fracture of the surgical 
neck of the femur resulting in a false joint.  An 80 percent 
evaluation requires a spiral or oblique fracture of the shaft 
or anatomical neck of the femur resulting in nonunion with 
loose motion.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  

Bursitis is rated as for degenerative arthritis on the basis 
of the limitation of motion of the affected part.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5019.  However, the 10 and 20 
percent ratings for X-ray findings of degenerative arthritis 
in major or minor joints may not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024.  38 
C.F.R. § 4.71a, Diagnostic Code 5003, Note (2).  The normal 
range of motion of the hip is from zero degrees of extension 
to 125 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  The 
normal abduction of the hip is from zero degrees in an erect 
standing position to 45 degrees from the median (sagittal) 
plane.  Id.  

On examination by VA in August 1991, there was significant 
tenderness in the left hip with range of motion.  The 
Patrick's maneuver was markedly positive.  The range of 
motion of the left hip was from 11 degrees of extension to 39 
degrees of flexion.  The left hip could be abducted to 16 
degrees.  The hip flexion was reported to be very painful; it 
was also reported that the range of motion of the left hip 
was measured with the veteran supine and that he seemed to 
have more flexion when sitting.  The examiner stated that X-
rays of the left hip were normal.  The diagnoses included 
degenerative disk disease of the lumbar spine.  The examiner 
remarked that the veteran had significant back symptoms with 
documented abnormalities on X-ray examination.  There was, 
however, no clinical evidence to suggest a radiculopathy as 
would be seen in an acute disc herniation.  The examiner said 
that the left hip pain was possibly referred pain from the 
low back and left sacroiliac area.  

When evaluated at a VA orthopedic clinic in December 1994, 
the veteran's chief complaint was a painful left hip 
laterally of several months' duration.  He reported that he 
had had multiple injections in the hip with a diagnosis of 
trochanteric bursitis.  He said that the injections helped 
for short periods of time but that now he had pain whenever 
he lay on that side or whenever he was walking.  On 
examination, there was tenderness just posterior to the 
greater trochanter on the left.  He had some mild tenderness 
on internal and external range of motion of the left hip, but 
his main tenderness was right over the piriform fossa area on 
the left posterior greater trochanter.  A sensory examination 
was intact to light touch and pinprick in that area.  The 
orthopedic examiner interpreted X-rays of the left hip as 
unremarkable.  However, X-rays of the hips and pelvis in 
November 1994 were interpreted by the radiologist as showing 
symmetric hip joints with some spur formation at the greater 
and lesser trochanters without fracture or dislocation.  The 
impression was mild degenerative changes.  The impression of 
the orthopedic examiner was recurrent chronic trochanteric 
bursitis on the left with questionable piriform tendinitis.  
Treatment was with physical therapy and medication.  

The hips were difficult to examine when the veteran was 
examined by VA in August 1995 because of seeming back and 
buttock discomfort.  The veteran seemed to have good flexion.  
He had some discomfort with external rotation, but it was 
difficult for the examiner to tell whether it was the hip or 
the back.  He had extension of the left hip to zero degrees 
and flexion of the hip to 45 degrees.  He had abduction of 
the hip to 10 degrees.  X-rays of the left hip by VA in 
August 1995 revealed no fracture or dislocation of the hip 
but visualized some spurring from the greater and lesser 
trochanter that had increased slightly since a study in 
November 1993.  X-rays of the hips by VA in November 1994 
were essentially identical to those taken in August 1995.  X-
rays of the pelvis in the anterior-posterior view in November 
1994 showed the hip joint spaces to be symmetric; some 
spurring of the greater and lesser trochanters was noted.  
The pertinent assessment was possible degenerative disease of 
the left hip.  The examiner remarked that at least one 
orthopedic surgeon felt that the veteran had more significant 
arthritis in the left hip.  

The medical evidence of record shows that the veteran has 
significant restriction of range of motion of the left hip.  
However, this limitation is not sufficiently severe to 
warrant an evaluation greater than the 30 percent currently 
assigned.  The demonstrated limitation of flexion and 
extension of the left hip, even if chronic pain, pain on 
flare-ups or excess fatigability is considered, would warrant 
at most a 20 percent evaluation under Diagnostic Code 5252 
for limitation of hip flexion or a 20 percent evaluation 
under Diagnostic Code 5253 for limitation of hip abduction.  
Limitation of hip extension would warrant only a 10 percent 
rating under Diagnostic Code 5251, while the same result 
would obtain for limitation of hip rotation under Code 5253.  
See DeLuca v. Brown, 8 Vet. App. at 204-7.  

In view of the examination findings, the Board believes that 
the left hip disorder has been rated on the basis of the 
dominant disability present, which in this case has been by 
analogy to malunion of the femur manifested by marked hip 
disability under Code 5255.  The diagnostic codes by which 
the left hip disorder may be evaluated involve or affect 
essentially the same anatomical part and involve the same or 
overlapping functions.  As indicated above, the rule against 
pyramiding precludes the use of multiple diagnostic codes to 
artificially inflate the service-connected evaluation.  38 
C.F.R. § 4.14.  The Board is of the opinion that the 30 
percent evaluation assigned by analogy under Diagnostic Code 
5255 reflects the actual degree of functional impairment of 
the left hip demonstrated in this case.  

The Board observes that despite significant limitation of 
motion of the left hip, there is no showing that the hip is 
ankylosed (fused) such as to warrant an evaluation greater 
than 30 percent under Diagnostic Code 5250, nor do successive 
X-ray studies show fracture or nonunion of the shaft or neck 
of the femur such as to warrant an increased evaluation under 
Diagnostic Code 5255.  The hip disorder has not been 
manifested by a flail joint - one showing abnormal mobility - 
such as to warrant an increased evaluation under Code 5254.  

The evidence of record thus leads the Board to conclude that 
there is no basis for an evaluation in excess of 30 percent 
for the service-connected left hip disability.  



B.  Earlier effective date

The record shows that when the veteran was hospitalized at a 
VA facility in June and July 1985, a CT scan was interpreted 
as showing evidence of bilateral foraminal stenosis at the 
lumbosacral level, which was greater on the left with 
definite impingement on the left L5 nerve root.  There was 
also evidence of minimal foraminal stenosis at the L4 
bilaterally, and there was mild to moderate degenerative 
change visualized at the L4-5 and L5-S1 facet joint.  It was 
reported that the veteran insisted on being treated for knee 
support, which he felt should include bracing of the entire 
left lower extremity.  It was explained to him that this 
could cause left leg atrophy, and a simple knee support was 
issued that the veteran returned.  He insisted on a long-leg 
brace, which was issued after consultation with a physician 
from the rehabilitation medicine service.  The diagnoses on 
discharge from the hospital in July 1985 included left L5 
radiculopathy due to spinal foraminal stenosis.  

In a rating decision dated in August 1985, service connection 
was denied for left L5 radiculopathy secondary to the 
service-connected left thigh disability.  The veteran was 
informed of this determination in a letter dated later in 
August, when he was advised that there was no reasonable 
medical basis to associate his left L5 radiculopathy, which 
resulted in his back and left hip pain, with his service-
connected left thigh disability.  

The veteran disagreed with the denial of his claim for 
service connection for a back disability, but he did not 
specifically disagree with the notification letter indicating 
that his left hip pain was associated with his low back 
disorder.  The Board denied the veteran's claim for service 
connection for a back disability in June 1988.  In March 
1991, the veteran filed a claim for increased evaluations for 
his service-connected disabilities.  In April 1991, through 
his representative, he filed a claim for service connection 
for a hip disorder secondary to the service-connected left 
thigh disability.  

The claim was continuously prosecuted thereafter.  Following 
a remand from the Board, service connection for left hip pain 
secondary to the service-connected left thigh disability was 
granted by a rating decision dated in September 1993.  The RO 
held that evidence received following the Board's June 1988 
decision was new and material and provided a basis for 
finding that the left hip disorder was due to the service-
connected left thigh disability.  The hip disorder was rated 
zero percent disabling under Diagnostic Code 5299-5250, 
effective from April 30, 1991.  The RO in March 1997 granted 
a 30 percent evaluation under Diagnostic Code 5299-5255 for 
the service-connected left hip disorder, which was 
reclassified as recurrent chronic trochanteric bursitis.  The 
30 percent evaluation was made effective from March 25, 1991.  

The veteran's representative contended at an April 1996 
hearing that the veteran had continuously prosecuted a claim 
for service connection for a left hip disability since 1985.  
In the brief received in August 1998, the attorney-
representative maintained that the veteran's representative 
identified the veteran's hip pain as a separate ratable 
entity at a hearing in September 1986 and that the veteran 
provided in his testimony evidence of his hip pain since 
February 1983.  The transcript of the hearing, the attorney-
representative contends, constituted a claim for service 
connection for a separate ratable hip disorder.  

However, there is no showing that the veteran sought service 
connection for a hip disorder separate and distinct from the 
radicular symptoms associated with his diagnosed low back 
disorder or from the symptoms associated with his service-
connected left thigh disability.  In his substantive appeal 
received in March 1986, the veteran claimed that his hip pain 
was service connected "in that it is connected to his left 
leg disability."  A review of the transcript of the 
September 1986 personal hearing shows that the veteran's 
representative stated that the issues were three in number:  
Entitlement to an increased evaluation for service-connected 
left thigh disability; entitlement to a permanent and total 
rating for pension purposes; and "he is also entering as an 
issue, service connection for headaches, his hip pain, his 
low back disorder as the direct or proximate result of the 
service-connected left knee or thigh disorder."  The veteran 
testified that his left hip pain began in 1983 and resulted 
from his left thigh wound, although he also testified that a 
treating physician seemed to regard the hip pain as a 
radicular symptom of his low back disorder.  

The evidence submitted by the veteran following the hearing 
was in conflict as to the existence of a separate and 
distinct left hip disability.  Although there were 
indications of minimal osteoarthritis of the left hip and of 
a "snapping iliotibial band" over the region of the left 
greater trochanter, his case was felt to be complicated, and 
a definitive diagnosis of left hip disability was not 
entered.  Indeed, there was subsequent medical opinion to the 
effect that the hip pain was in fact due to nerve root 
impingement at L5 on the left.  In any case, the matter was 
resolved when the Board denied service connection for a back 
disability in June 1988 and also denied a rating in excess of 
10 percent for the service-connected left thigh disability.  
The Board noted the complaint of pain in the left hip and 
apparently treated the left hip pain as a symptom of either 
the low back or left thigh disorders.  The Board's decision 
was final based on the evidence then of record.  38 U.S.C.A. 
§§ 7103, 7104 (West 1991 & Supp. 1998); 38 C.F.R. § 20.1100 
(1998).  Insofar as service connection was subsequently 
granted for left hip pain as secondary to the service-
connected left thigh disability, the Board is of the opinion 
that the June 1988 Board decision constituted, in essence, a 
final denial of the claim for service connection for left hip 
pain raised at the hearing on September 22, 1986.  Cf. Matter 
of Smith, 10 Vet. App. 311, 314 (1997) (where Board fails to 
adjudicate a claim that was reasonably raised before it, the 
net outcome for the claimant amounts to denial of the benefit 
sought and constitutes a final adverse Board decision with 
respect to that claim).  

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  A claimant may not receive an 
effective date earlier than the date of his application to 
reopen his claim.  Smith v. West, 11 Vet. App. 134, 138 
(1998); see Waddell v. Brown, 5 Vet. App. 454, 456 (1993) 
(effective date for reopened claim cannot be the date of the 
original claim).  

A review of the record following the Board's June 1988 
decision does not reveal a communication from the veteran or 
his representative prior to March 1991 that could reasonably 
be construed as indicating an intent to claim entitlement to 
service connection for a left hip disorder secondary to the 
service-connected left thigh disability.  See 38 C.F.R. 
§ 3.155 (1998); Crawford v. Brown, 5 Vet. App. 33, 35 (1993) 
(informal claim must identify the benefit sought).  The RO 
thus assigned the earliest possible effective date for a 
grant of service connection based on a reopened claim 
following the denial by the Board in June 1988.  The result 
would be no different in this case if the claim received in 
1991 were construed as the original claim for secondary 
service connection for a left hip disorder.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  As an evaluation may 
not be assigned for a disability earlier than the effective 
date of the grant of service connection for that disability, 
the claim for an earlier effective date for a 30 percent 
rating for left hip disability must be denied.  

III.  Right knee disability

A.  Increased rating

Factual Background

An examination of the right knee by VA in March 1992 showed 
some good hypertrophic musculature on the right calf from its 
constant use bearing weight.  The right knee was painful on 
motion with the knee extended as far as possible to 15 
degrees.  There was some laxity in the medial collateral 
ligament and some slight narrowing of the medial joint space.  
The veteran was able to extend the right knee to 15 degrees 
and flex the knee to 85 degrees with acute pain beyond those 
numbers in both directions.  With the veteran seated and the 
knee flexed to 85 degrees, no drawer sign was present.  There 
was minimal effusion palpable in the right knee, and there 
was crepitation on repeated flexion and extension of the 
knee.  When the veteran stood upright, he kept his right knee 
flexed and, even on pressure, had difficulty extending it 
beyond 15 degrees.  He kept the knee slightly flexed at 15 
degrees while ambulating.  X-rays of the right knee by VA in 
March 1992 were negative.  The diagnostic impressions were 
right knee pain secondary to constant stress; and service-
connected injury of Muscle Group XV (mesial thigh group).  
The examiner remarked that seven years previously, the 
veteran's left knee was placed in a total leg brace and that 
since then, he had used his right leg much more extensively.  

The examination of the veteran's knee by VA in August 1995 
was difficult because of some discomfort in the buttocks when 
the knees were examined.  The right knee revealed only some 
mild discomfort beneath the patella and mild crepitus; 
otherwise, the joint margins were unremarkable, and the knee 
was stable.  He had extension of the knee to zero degrees and 
flexion to 70 degrees.  X-rays showed no fracture or 
dislocation, and the joint spaces appeared preserved.  There 
was mild marginal osteophyte formation involving the patella 
bilaterally, which was greater on the left than on the right.  
The spurring had increased since an X-ray examination in 
March 1992.  

Analysis

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation; a 20 percent evaluation requires moderate 
impairment, while a 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

A noncompensable evaluation is warranted when flexion of the 
leg is limited to 60 degrees.  A 10 percent evaluation is 
warranted when flexion is limited to 45 degrees; a 20 percent 
evaluation requires that flexion be limited to 30 degrees; a 
30 percent evaluation may be assigned when flexion is limited 
to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

A noncompensable evaluation is warranted when extension of 
the leg is limited to 5 degrees.  A 10 percent evaluation is 
for application when extension is limited to 10 degrees; a 20 
percent evaluation may be assigned when extension is limited 
to 15 degrees; a 30 percent evaluation is warranted when 
extension is limited to 20 degrees; and a 40 percent 
evaluation is assignable when extension is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The veteran's right knee pathology during the course of this 
appeal is not shown to result in more than moderate knee 
impairment.  The examination findings indicate that despite 
pain, crepitus and limitation of motion, the knee is stable.  
The evidence also indicates that the primary problems of the 
lower extremities are, overwhelmingly, on the left.  Indeed, 
when examined by VA in August 1991 for compensation purposes, 
and for aid and attendance/housebound benefits, impairment of 
the left lower extremity was noted and evaluated, but the 
examinations were silent for complaints or findings of right 
knee problems.  While some right knee pathology was noted 
when the veteran was examined by VA in March 1992, the extent 
of this pathology was not replicated when he was examined by 
VA in August 1995.  On the latter occasion, he did not have 
any limitation of extension of the right knee, although 
flexion was limited to 70 degrees.  

Although the veteran has a limp favoring his left lower 
extremity and has worn a left leg-length brace, it does not 
appear that he wears a right knee brace.  This would be 
consistent with the finding of no instability of the right 
knee on VA examination in August 1995.  There is thus little 
recent evidence of right knee pathology that equates to, or 
more nearly approximates severe knee impairment such as to 
warrant a 30 percent evaluation under Diagnostic Code 5257.  
Moreover, the range of motion of the right knee is currently 
noncompensably disabling under diagnostic codes 5260 and 
5261.  Even if pain on flare-ups or functional impairment due 
to excessive fatigability of the knee joint is considered, 
the resultant limitation of motion would be unlikely to equal 
or more nearly approximate the degree of impairment necessary 
for a 30 percent evaluation under Diagnostic Code 5260 
(flexion limited to 15 degrees) or Diagnostic Code 5261 
(extension limited to 20 degrees).  DeLuca.  

A compensable evaluation under Code 5003 and 38 C.F.R. § 4.59 
may be assigned where there is painful motion with joint or 
periarticular pathology.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  However, service connection is 
not in effect for degenerative joint disease of the right 
knee.  Even if degenerative joint disease of the right knee 
were service connected, the painful motion contemplated by 
§ 4.59 has been considered and subsumed in the 20 percent 
evaluation currently assigned.  See 38 C.F.R. § 4.14.  The 
Board therefore concludes that a rating in excess of 20 
percent for service-connected right knee disability is not 
warranted.  

B.  Earlier effective date

The veteran's original claim for compensation benefits (VA 
Form 21-526) was received on January 27, 1982, when he 
claimed entitlement to service connection for residuals of 
shell fragment wounds of the chest and left leg.  In 
addition, the veteran stated that by favoring his left leg, 
"the cartilage is deteriorating in my right leg."  

Service connection for a right knee disability was denied in 
a rating decision of May 13, 1982, and the veteran initiated 
an appeal.  The record shows that he continuously prosecuted 
his claim for this benefit thereafter.  In a rating decision 
dated in September 1993, service connection was granted for 
right knee disability secondary to the service-connected left 
thigh disability and rated 10 percent disabling from December 
27, 1991.  

In a rating decision dated in March 1997, the RO established 
January 27, 1982, as the effective date for a grant of 
service connection for right knee disability secondary to 
service-connected left knee disability and assigned a 
noncompensable evaluation, effective from that date.  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In March 1997, the RO also 
established March 25, 1991, as the effective date for a 20 
percent evaluation for the service-connected right knee 
disability.  As the March 1997 constituted the initial rating 
over the entire period for which service connection was in 
effect for right knee disability, the Board may grant 
different evaluations for separate periods of time in 
accordance with Fenderson.  

An examination of the veteran's right knee by VA on March 11, 
1982, revealed negative drawer and McMurray signs, although 
there was some crepitation when the knee was extended from 
the flexed position.  He had normal motion of the right knee 
from zero to 140 degrees.  There was no swelling or effusion 
of the knee.  His patellar tendon reflex on the right was 3+ 
and equal with the left, and there were no sensory changes in 
the right lower extremity.  An X-ray examination of the right 
knee was unremarkable.  The pertinent diagnosis was minimal 
degenerative joint disease of the right knee.  The examiner 
described the veteran's right knee pathology as slight.  

When seen at a VA outpatient clinic on March 30, 1982, the 
veteran complained of very severe pain in both knees, greater 
on the left than on the right.  He also complained of locking 
and giving way of the knees.  Although a clinical examination 
did not disclose any objective findings of right knee 
pathology, pseudo-gout was suspected.  

In an addendum dated in April 1982, the physician who 
examined the veteran on March 11, 1982, corrected his 
diagnosis, saying that there was no evidence of degenerative 
joint disease in the right knee.  

The attorney-representative contends that the veteran was 
examined in September 1982 by Dr. Lundeen, a private 
orthopedic surgeon, who found that the right knee showed 
limited range of motion and some tenderness medially.  

A review of the evidence thereafter does not disclose 
findings that could be said to show significant impairment of 
the right knee as a result of service-connected disability.  
In addition, there are a number of indications of complaints 
expressed by the veteran that were not found by his examining 
physicians to be physiologic.  However, the veteran was 
evaluated by a VA orthopedic consultant in August 1985, when 
he complained of subpatellar pain.  Prominent kneecaps were 
noted bilaterally, and the orthopedic consultant raised the 
possibility of a patellectomy.  However, it is unclear from 
the report of consultation whether this would have been 
solely for the left knee, as the evaluation was directed 
essentially to that side.  X-rays of the veteran's knees at 
that time visualized hypertrophic spurring in the anterior 
margins of both patellae.  

However, subsequent significant functional impairment of the 
right knee was not shown prior to March 25, 1991.  When 
privately hospitalized in June 1986, the veteran's complaints 
related to his left lower extremity; a right knee disorder 
was not evaluated or diagnosed.  The veteran was seen more 
than a dozen times in physical therapy during August and 
September 1986 for burning pain in the left hip and thigh and 
was treated with cold packs and a TENS unit.  The record also 
shows that the veteran was treated and examined extensively 
during the 1980's for complaints usually related to left 
lower extremity pain.  He was hospitalized on several 
occasions for these complaints, usually culminating in 
unsatisfactory resolutions from the veteran's perspective.  A 
VA examination in November 1986 culminated in pertinent 
diagnoses involving the left lower extremity; a right knee 
disorder was not diagnosed.  

Nevertheless, the Board finds that it is likely that slight 
knee impairment as a result of the service-connected right 
knee disability was present when the original claim for 
compensation benefits was received in January 1982.  The 
Board notes that the service-connected disability is 
classified by the RO as right knee pain with narrowing and 
instability.  Although service connection is not in effect 
for degenerative joint disease of the right knee, the Board 
finds that right knee pain resulting in functional impairment 
to a compensable degree was present when the veteran 
submitted his claim for service connection on January 27, 
1982.  The findings in March 1982 and thereafter were 
consistent with the impression of the VA examiner on March 
11, 1982, that the veteran's right knee pathology was slight.  
The Board concludes that a 10 percent evaluation was 
warranted for slight knee impairment under Diagnostic Code 
5257 from January 27, 1982.  The evidence prior to March 25, 
1991, however, is concerned almost wholly with the veteran's 
left knee and left lower extremity problems, and a basis for 
an earlier effective date for a 20 percent rating for right 
knee disability cannot be identified.  

IV.  Lumbar Spine Disability

A.  Increased rating

The RO has rated the service-connected low back disability 
under Diagnostic Code 5293.  Under that code, a 20 percent 
evaluation is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
requires pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (i.e., 
with characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

The veteran through his attorney-representative contends that 
the service-connected low back disability should be rated 60 
percent disabling under Code 5293.  

On examination by VA in August 1991, the veteran had forward 
flexion of the lumbar spine to 49 degrees (normal, as 
reported by the examiner:  95 degrees); backward extension to 
11 degrees (normal:  35 degrees); right lateroflexion to 17 
degrees and left lateroflexion to 28 degrees (normal:  40 
degrees); and rotation to the right to 19 degrees and to the 
left to 20 degrees (normal:  35 degrees).  X-rays of the 
lumbosacral spine showed minimal lumbar dextroscoliosis 
together with significant degenerative disk disease at the 
L5-S1 level.  The diagnoses included degenerative disk 
disease of the lumbar spine.  The examiner remarked that the 
veteran had significant back symptoms with documented 
abnormalities on X-ray examination.  There was, however, no 
clinical evidence to suggest a radiculopathy, as would be 
seen in an acute disc herniation.  It was felt that his back 
pain was related to an abnormal gait due to his service-
connected left leg injury.  

Lumbar spine X-rays by VA in November 1994 were interpreted 
by the radiologist as showing narrowing of the L5-S1 disc 
space with moderate marginal osteophyte formation and vacuum 
disc phenomenon.  A CT scan of the lumbar spine by VA the 
same month was interpreted by the radiologist as showing 
degenerative changes at the L5-S1 disc level and mild 
foraminal stenosis on the left at L4-5 and L5-S1 without 
evidence of disc herniation or significant canal stenosis.  
Although there was some evidence of degenerative joint 
changes at L4-5 and L5-S1, which had been present for some 
time, straight leg raising was negative to 90 degrees, 
bilaterally, on VA orthopedic examination in December 1994.  
However, the orthopedic examiner did not think that there was 
any kind of a sciatica problem.  

On VA orthopedic examination in February 1995, the results of 
the CT scan of the spine in November 1994 were noted.  The 
veteran complained of significant and steady progression of 
discomfort in the left buttock and left thigh and leg with 
pain shooting down the left buttock and thigh, especially in 
the last year or two.  The pain extended down to the left 
ankle, and the veteran stated that this had been fairly 
significant.  He reported that he began wearing a brace on 
the left leg in the mid-1980's and that he had worn it ever 
since.  He said that he could not walk any significant 
distance, perhaps a block or two.  If he sat for much more 
than half an hour, he needed to move around in his position.  
He stated that he could not lie on his left side any more 
because of pain in the left hip and pain shooting down the 
left leg.  He currently took Tylenol.  He had taken 
nonsteroidal medications in the past and had had an acute 
gastrointestinal bleed.  On examination, the lumbar spine was 
tender to percussion over the lower lumbar spine from about 
the L5-S1.  He had some loss of the lumbar curve.  He walked 
with a limp and had a brace on the left leg.  The left thigh 
showed some atrophy.  Straight leg raising was positive at 
about 20 degrees on the left, and flexion of the knee and hip 
only partially relieved the discomfort.  Flexion of the left 
hip caused some discomfort in the back and down into the 
buttock area itself.  The examiner said that the veteran 
seemed to have "somewhat of a generalized loss of pinprick 
sensation" in the left lower extremity.  However, the 
examiner could not find any particular dermatome levels.  In 
the thigh area, it appeared to be located more in the L4-5 
distribution.  The reflex in the Achilles tendon on the left 
side was zero to 1+; on the right side, it was probably 2+.  
The left patella was unremarkable and normal.  The veteran 
had very poor dorsiflexion and plantar flexion of the left 
foot.  He did not seem to be able to withstand much pressure 
at all with dorsiflexion or plantar flexion.  The hamstring 
and quadriceps muscles were probably 3 out of 5 compared with 
the right.  However, some of this was also probably in 
response to an apparent pain produced by these maneuvers.  
The assessment was history of shrapnel injury to the left leg 
with presumed injury to the spine at that time.  The examiner 
said that there might be a question of sympathetic 
neurodystrophy as the primary pain problem, although a 
diagnosis of this was not established.  The examiner said 
that he could not explain all of the veteran's symptoms 
currently.  It appeared that he had a radicular pain problem 
from the lumbar spine.  However, the CT scan did not show 
this.  

On VA examination in August 1995, the veteran did not have 
good range of lumbar spine motion.  He had muscle spasm with 
movement and flexion of the lumbar spine.  Straight leg 
raising seemed to be positive at about 20 degrees 
bilaterally, although a little bit more on the left side.  He 
had bilaterally equal patellar reflexes, but his Achilles 
reflexes were 1+ on the right and absent on the left.  
Dermatome level sensation deficits were hard to determine.  
He had "sort of an overall decreased pinprick sensation in 
the left leg," which the veteran said had been present since 
his injury in service.  He had poor quadriceps function in 
the left leg that was felt to be 1 out of 5.  The foreleg 
musculature was difficult to examine but might have been 
mildly decreased in the left leg.  The veteran seemed to have 
decreased dorsiflexion in the left foot, although at times it 
seemed better than at others.  Neurologically, the veteran 
had a decreased patellar reflex in the left leg.  Motor tone 
and strength showed a decreased muscle function in the left 
leg, especially the quadriceps function, and some decreased 
dorsiflexion in the left foot.  The Babinski sign was 
unremarkable, and the Romberg test was "probably negative."  
The veteran used a cane and walked with a limp on the left 
leg.  X-rays of the lumbar spine were said to be unchanged 
from the previous X-ray examination in November 1994.  The 
pertinent assessment was history of spinal disc injury, with 
evidence of degenerative changes at the L5-S1 disc level with 
mild foraminal stenosis at L4-5 and L5-S1.  The veteran had 
fairly marked symptomatology with seeming radiculopathy into 
both legs with pain on straight leg raising.  The veteran had 
had forward flexion to 25 degrees, right lateroflexion to 15 
degrees, and rotation to the right to 7 degrees.  The veteran 
was unable to perform backward extension; he was also unable 
to perform left lateroflexion and left rotation because he 
experienced too much pain on these movements.  

The Board finds that the evidence warrants a 60 percent 
evaluation under Diagnostic Code 5293 for pronounced 
intervertebral disc syndrome manifested by severe limitation 
of lumbar spine motion, degenerative changes at L4-5 and L5-
S1, a diminished or absent left ankle jerk and muscle atrophy 
in the lower extremity as a result of lumbar radiculopathy.  
The veteran has essentially no relief from the 
symptomatology, especially as it affects his left lower 
extremity.  Although this matter is not free from doubt, the 
Board will accord the veteran the benefit of the doubt and 
find that the criteria for a 60 percent evaluation under 
Diagnostic Code 5293 are more nearly approximated in this 
case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  

B.  Earlier effective date

In a rating decision dated August 21, 1985, service 
connection was denied for L5 radiculopathy secondary to 
service-connected left thigh disability.  The veteran was 
informed of this determination in a letter dated August 30, 
1985.  His representative filed a notice of disagreement with 
this determination in October 1985, initiating an appeal that 
the veteran subsequently perfected.  However, in a decision 
dated in June 1988, the Board denied service connection for a 
back disability, including as secondary to the service-
connected left thigh disability.  The Board's decision was 
final based on the evidence then of record.  38 U.S.C.A. 
§§ 7103, 7104; 38 C.F.R. § 20.1100.  

The veteran through his representative filed an application 
to reopen his claim for service connection for low back 
disability in April 1991, and additional evidence, including 
the opinion of a VA orthopedist, was received in support of 
the claim.  The RO initially denied the application in a 
rating decision dated in August 1991.  In September 1993, 
however, the Board found that new and material evidence had 
been received to reopen the claim of entitlement to service 
connection for low back disability.  The claim was remanded 
for consideration by the RO on a de novo basis.  

The RO later in September granted service connection for 
degenerative changes of the lumbar spine and assigned a 20 
percent rating under diagnostic codes 5293 and 5295, 
effective from April 30, 1991.  However, a rating decision 
dated in March 1997 established March 25, 1991, as the 
effective date for service connection for the low back 
disability and made the 20 percent evaluation effective from 
that date under Diagnostic Code 5293.  

The law regarding the assignment of an effective date based 
on the receipt of new and material evidence following a final 
prior disallowance has been set forth above.  A review of the 
record does not reveal a communication from the veteran or 
his representative prior to March 25, 1991, that could 
reasonably be construed as indicating an intent to claim 
entitlement to service connection for low back disability.  
See 38 C.F.R. § 3.155; Crawford v. Brown, 5 Vet. App. at 35.  
The RO thus assigned the earliest possible effective date for 
a grant of service connection based on a reopened claim, in 
the absence of clear and unmistakable error in the prior 
unappealed rating determination.  See Smith v. West, 11 Vet. 
App. at 138; Waddell v. Brown, 5 Vet. App. at 456.  As a 
rating may not be assigned for a disability earlier than the 
effective date of the grant of service connection for that 
disability, it follows that the claim for an earlier 
effective date for an increased rating for low back 
disability must be denied.  

V.  Peptic Ulcer Disease

A.  Increased rating

Under the rating schedule, a 20 percent evaluation is 
warranted for a moderate duodenal ulcer with recurring 
episodes of severe symptoms two to three times a year 
averaging 10 days in duration, or with continuous moderate 
manifestations.  A 40 percent evaluation requires a 
moderately severe duodenal ulcer with symptoms that are less 
than severe but with impairment of health manifested by 
anemia and weight loss, or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  A 60 percent evaluation requires a severe 
duodenal ulcer with pain that is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, and manifestations of anemia and 
weight loss productive of definite impairment of health.  38 
C.F.R. § 4.114, Diagnostic Code 7305.  

Ratings under diagnostic codes 7301 to 7329 (which includes 
all of the codes for rating ulcers) may not be combined with 
each other; rather, a single evaluation is assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation when 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.  

At a hearing before a hearing officer at the RO in April 
1996, it was contended that the 20 percent evaluation for 
peptic ulcer disease was inadequate because it did not 
consider stomach ulcers, classifying the ulcer as a duodenal 
ulcer.  However, the rating schedule provides that a gastric 
ulcer is rated under the same rating formula as a duodenal 
ulcer.  38 C.F.R. § 4.114.  The attorney-representative 
contends that the veteran should be granted a 60 percent 
rating for peptic ulcer disease under Diagnostic Code 7305, 
effective from January 27, 1982.  

When examined by VA in August 1991, the veteran's height was 
5'10" and his weight was 194 pounds.  An examination of the 
abdomen at that time was unremarkable.  

When seen by Ralph L. Gerbig, M.D., in September 1994, it was 
reported that 400 milligrams of cimetidine four times a day 
had controlled the veteran's gastrointestinal symptoms well 
but that his epigastric discomfort had returned when the 
dosage was reduced to twice a day.  The assessment was 
gastritis consistent with a reduction in cimetidine.  When 
seen in October and November 1994, the veteran reported that 
Prilosec had fully resolved his epigastric discomfort and 
that his stomach felt quite normal.  

On a VA gastrointestinal examination in November 1994, the 
veteran complained of increased bloating since 1980, 
especially when his legs or hips hurt and he was under 
unusual stress.  He sometimes awakened at night with burning 
epigastric discomfort with some bloating.  He said that he 
quit smoking in 1990 and that he did not use alcohol because 
it bothered his stomach.  On examination, he weighted 205 
pounds.  His maximum weight over the previous year was also 
205 pounds.  An examination of the abdomen was unremarkable, 
except for some mild epigastric tenderness response.  The 
examiner stated that the veteran was not anemic.  His current 
hemoglobin was 15.2.  However, the veteran stated that he had 
been anemic in the past.  He reported no periodic vomiting, 
but he had nausea with eating dairy products.  He reported 
blackened stools off and on but stated that he took Pepto-
Bismol and iron pills, both of which, the examiner stated, 
can turn the stools black.  The veteran noted pain and 
discomfort in the epigastric and sub-xiphoid region.  He 
reported dyspepsia on a daily basis, which was sometimes 
increased with certain foods.  He had relief of these 
episodes with Maalox or Tagamet.  The diagnoses were history 
of peptic ulcer disease with a history of gastrointestinal 
bleeding reported by the veteran; history of cigarette 
smoking, quitting in 1990; nonsteroidal anti-inflammatory 
drug (NSAID) use for knee pain; probable gastrointestinal 
reflux disease with secondary bloating and possible hiatal 
hernia, with an indeterminate date of onset.  The examiner 
remarked that the veteran demonstrated a significant problem 
with peptic ulcer disease and possible reflux esophagitis.  

When privately hospitalized in January 1995 for a suspected 
left renal stone, it was reported that the veteran had recent 
onset of epigastric pain and discomfort of about two days' 
duration not significantly changed from previously.  A 
history of peptic ulcer disease with gastrointestinal 
bleeding was noted, and it was reported that treatment with 
Prilosec "had worked very nicely for him."  However, a 
change to cimetidine apparently had led to increasing 
episodes of epigastric pain.  The veteran reported that he 
was a former factory representative who had become disabled 
about 12 years previously.  He appeared in marked pain at the 
time of admission, and his abdomen on examination showed some 
discomfort in the left lower abdomen and flank area.  
However, there was no guarding or rebound, and his bowel 
tones were "okay".  His hemoglobin was 14.6.  An 
intravenous pyelogram was read as consistent with a recently 
passed calculus from the left kidney, and the diagnosis was 
consistent with this interpretation.  Peptic gastritis and 
duodenal ulcers with gastrointestinal bleeding were diagnosed 
only by history.  

A colonoscopy performed at a VA medical center in March 1995 
revealed five polyps in the colon.  An examination of the 
abdomen during hospitalization showed the abdomen to be 
nontender and without masses; bowel sounds were present.  His 
hemoglobin was 14.4, and his hematocrit was 42.8.  The 
pertinent diagnosis was history of known polyp with hemoccult 
positive stools.  

When seen by Dr. Gerbig at the end of March 1995, it was 
reported that a gastroscopy procedure by VA in January 1995 
indicated that no frank ulcerations were found and that only 
gastritis was noted.  Biopsies did not show the presence of 
Helicobacter pylori.  His medication was then changed from 
Prilosec back to Tagamet with a recurrence within a few days 
of burning epigastric pain.  The assessment was persisting 
epigastric pain, probably secondary to gastritis.  

Peter E. Nelson, M.D., a private gastroenterologist, said in 
a statement dated in April 1995 that the veteran had a 
longstanding history of peptic ulcer disease with at least 24 
episodes of gastrointestinal bleeding.  He had been on 
chronic H2 blocker therapy and had taken as many as eight 
tablets (3,200 milligrams) of Tagamet a day and still did not 
have control of his dyspeptic symptoms.  Although a recent 
upper gastrointestinal series showed some thickening of the 
folds, this was felt to be nonspecific.  A follow-up 
endoscopy was recommended.  Given his history, Dr. Nelson 
recommended Prilosec therapy with cimetidine, or without it, 
if Prilosec were the only therapy that would control his 
recurrent gastrointestinal bleeding.  A copy of Dr. Nelson's 
consultation report dated in April 1995 is of record and 
indicates that the veteran related a history of recurrent 
gastrointestinal bleeding since the 1950's with many of the 
two dozen episodes reportedly occurring since the 1980's.  
However, the actual dates of occurrence were not further 
specified.  The abdomen was unremarkable on clinical 
examination.  The pertinent assessment was chronic recurrent 
peptic ulcer disease with multiple documented episodes of 
gastrointestinal bleeding.  Dr. Nelson noted that short 
courses of Prilosec completely controlled the veteran's 
symptoms.  The veteran denied any dysphagia, vomiting or 
weight loss.  He did not take any aspirin or nonsteroidal 
anti-inflammatory medications.  Prilosec therapy was felt by 
Dr. Nelson to be a more aggressive approach to the ulcer 
disease, given the fact that the veteran experienced episodes 
of gastrointestinal bleeding despite taking H2 blockers.  

An upper endoscopy performed by Dr. Nelson in June 1995 
resulted in impressions of a deformed pylorus consistent with 
older peptic ulcer disease, prepyloric erosions status post 
biopsies, and diffuse gastritis.  A gastric biopsy performed 
as a result of the endoscopy showed benign gastric antral 
mucosa exhibiting focal mild sub-acute and chronic 
inflammation, and small intestinal metaplasia.  There was no 
evidence of dysplasia, malignancy or bacterial organisms.  

Dr. Gerbig, the veteran's treating physician, said in a 
letter to the veteran dated in July 1995 that the endoscopy 
showed a normal-appearing duodenum.  Antibiotic therapy was 
not instituted because bacterial infection was not confirmed.  
Dr. Gerbig noted that Dr. Nelson wanted the veteran to 
continue indefinitely with Prilosec.  

On VA examination in August 1995, it was reported that the 
veteran had never had surgery for his peptic ulcer disease.  
A recent private endoscopy, which was reviewed by the VA 
examiner, showed a deformed pylorus consistent with old 
peptic ulcer disease along with prepyloric erosions and 
diffuse gastritis.  It was reported that the veteran was 
placed on Prilosec after having been on cimetidine 
previously.  It was also reported that the veteran was less 
symptomatic since being placed on Prilosec and had not had 
any significant gastrointestinal bleeding since then.  On 
examination, he weighed 208 pounds.  The abdomen was 
essentially unremarkable, except for minimal discomfort in 
the epigastrium.  The bowel sounds were described as fairly 
normal.  An upper gastrointestinal series showed an 
increasing of the gastric fold that was felt probably 
secondary to gastritis.  The pertinent assessment was history 
of peptic ulcer disease with history of duodenal ulcer and 
acute (gastrointestinal) bleeds on occasion in the past.  The 
examiner stated that this was a chronic condition for which 
the veteran was being treated by VA.  

When the veteran was seen by Dr. Gerbig in December 1995, 
diverticulitis was suspected.  When seen by Dr. Gerbig in May 
1996, he complained of mild abdominal cramping and bowel 
dysfunction.  The veteran said that X-rays the previous 
February confirmed the presence of diverticulitis - 
diverticulosis.  The abdomen was soft, although there was 
mild tenderness across the lower abdomen, greater on the left 
than on the right, without guarding or rebound.  Hemoglobin 
was 13.8.  The assessment was flare of diverticulitis, and 
treatment was with medication.  

The veteran's weight during the course of the prosecution of 
his reopened claim has been essentially stable, ranging 
mostly between 200 and 210 pounds.  He has not experienced 
any significant weight loss at any time material to this 
appeal.  Although his hemoglobin has been slightly decreased 
on various occasions during his appeal, he has not been found 
to be anemic.  Moreover, endoscopic studies have not shown an 
active peptic ulcer, only changes consistent with diffuse 
gastritis.  The evidence shows that symptoms actually 
attributable to the veteran's peptic ulcer disease have been 
essentially continuous but no more than moderate.  Some of 
his symptomatology, moreover, is attributable to nonservice-
connected disability.  As indicated above, the service-
connected evaluation may not be based on manifestations not 
arising from the service-connected disability.  38 C.F.R. 
§ 4.14.  Certainly, the weight loss, anemia, and general 
impairment of health, or incapacitating episodes of peptic 
ulcer disease necessary to support a 40 percent evaluation 
under Diagnostic Code 7305 have not been demonstrated or more 
nearly approximated.  38 C.F.R. § 4.7.  It follows that the 
claim for an evaluation in excess of 20 percent for peptic 
ulcer disease must be denied.  



B.  Effective date earlier than July 27, 1994, for the 
assignment of a 20 percent evaluation for peptic ulcer 
disease

The record shows that in a statement in support of claim 
received on May 18, 1984, the veteran requested "a service-
connected rating for my ulcer condition," which he claimed 
began in service in the fall of 1951.  

In its decision dated November 15, 1984, denying an increased 
rating for left thigh disability, the Board stated that the 
veteran had referred to entitlement to service connection for 
an ulcer condition and referred the matter for initial 
consideration by the originating agency.  In a rating 
decision dated November 30, 1984, service connection for an 
ulcer condition was denied on the basis that despite a 
history in service suggestive of an ulcer condition, the 
veteran's separation examination was negative for any showing 
of ulcer disease.  The RO also found that it was not shown 
that an ulcer condition was due to any service-connected 
disability.  Although he was advised of this determination in 
a letter dated in January 1985, the veteran did not initiate 
a timely appeal.  The November 30, 1984, rating decision 
therefore became final based on the evidence then of record.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (1998).  

On July 27, 1994, the veteran through his representative 
filed an application to reopen the previously and finally 
denied claim for service connection for an ulcer condition.  
Following the submission of additional evidence, the RO in 
December 1994 granted service connection for a duodenal ulcer 
and assigned a 10 percent rating under Diagnostic Code 7305, 
effective from the date of receipt of the reopened claim the 
previous July.  In April 1995, the veteran requested an 
increased rating for his ulcer condition.  A rating decision 
dated in June 1995 granted a 20 percent evaluation, effective 
from January 9, 1995.  In a rating decision dated in March 
1997, it was determined that symptomatology consistent with a 
20 percent evaluation was present when the veteran filed his 
reopened claim in July 1994, and the effective date for the 
20 percent evaluation was therefore established as July 27, 
1994.  

At a hearing before a hearing officer at the RO in April 
1996, the veteran's representative maintained that the 
veteran had continuously sought service connection for ulcer 
disease since 1985.  At the hearing in August 1998, it was 
asserted that the veteran had requested his then 
representative to include a claim for service connection for 
an ulcer condition at the time that he filed his original 
claim for compensation in January 1982.  However, even if the 
condition had been expressly asserted in his original claim 
for compensation benefits (VA Form 21-526) received in 
January 1982, rather than in his statement in support of 
claim (VA Form 21-4138) received in May 1984, any such 
pending claim was decided in the November 1984 rating 
decision that denied service connection for an ulcer 
condition and that became final in the absence of a timely 
initiated appeal.  Cf. Carpenter v. West, 11 Vet. App. at 144 
(failure of the RO to adjudicate a reasonably raised claim is 
considered addressed and decided unfavorably to the claimant 
when the issue is decided in a Board decision that subsumes 
the rating determination).  Despite contentions to the 
contrary, the record shows only that there were various 
references to treatment for ulcers in records received after 
the denial of service connection for an ulcer condition in 
the rating decision of November 30, 1984.  

At the hearing in August 1998, the attorney-representative 
essentially contended that the VA Form 9 received on January 
31, 1994, constituted an application to reopen the previously 
and finally denied claim for service connection for ulcer 
disease.  On the Form 9, the veteran stated:  

I am enclosing my first application for 
VA Comp. or Pension, my chronic ulcers 
and leg problems were certainly the 
issue, but at that period [of] time the 
RO denied me even service connection for 
my wounds of 1951. . . . 

The issue is whether this statement could be construed as an 
informal application to reopen the service connection claim 
denied in November 1984.  While the veteran is not charged 
with pleading his cause with crystal clarity, the law imposes 
some minimal requirements.  A claim or application is defined 
as a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (1998).  
However, the statement quoted above is quite unclear as to 
what the veteran is in fact seeking.  Indeed, a review of the 
record does not reveal a communication from the veteran or 
his representative prior to July 1994 that could reasonably 
be construed as indicating an intent to claim entitlement to 
service connection for ulcer disease.  A claim specifically 
identifying the benefit sought was not received until July 
1994.  See 38 C.F.R. § 3.155; Crawford v. Brown, 5 Vet. App. 
at 35 (informal claim must identify the benefit sought).  The 
RO is not charged with being clairvoyant; the veteran has 
some responsibility to state with reasonable specificity the 
benefit he is seeking.  The Board finds that the veteran did 
not meet this minimal threshold in his VA Form 9 quoted 
above.  

As indicated before, the effective date for a grant of 
service connection in these circumstances is the date of 
receipt of the application to reopen, or the date entitlement 
arose, whichever is later.  The RO in this instance assigned 
the earliest possible effective date for a grant of service 
connection based on a reopened claim, in the absence of clear 
and unmistakable error in the prior unappealed rating 
determination.  See Smith v. West, 11 Vet. App. at 138; 
Waddell v. Brown, 5 Vet. App. at 456.  As a 20 percent rating 
may not be assigned for peptic ulcer disease earlier than the 
effective date of the grant of service connection for that 
condition, the claim for an earlier effective date for a 20 
percent rating must be denied.  

The attorney-representative contends that there was clear and 
unmistakable error in the rating decisions of May 13, 1982, 
and November 30, 1984, in failing to assign a service-
connected rating for the veteran's peptic ulcer disease.  
Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations which are final and binding, including 
decisions of service connection or degree of disability, will 
be accepted as correct in the absence of clear and 
unmistakable error, but where the evidence establishes clear 
and unmistakable error, the prior decision will be reversed 
or amended.  

The attorney-representative in his September 1998 written 
argument asserted that the veteran noted "his in-service 
treatment for ulcers on his original claim."  The attorney-
representative maintains that the veteran was being treated 
for ulcers when he filed his original claim and that there 
was clear and unmistakable error in the rating decision of 
May 13, 1982, in failing to rate the veteran's peptic ulcer 
disease.  It is claimed that the RO violated the provisions 
of M-21 in failing to consider peptic ulcer disease for 
service connection, even if not claimed, because peptic ulcer 
disease is a chronic disease under the provisions of 38 
C.F.R. § 3.309(a).  The attorney-representative asserts that 
peptic ulcer disease was "clearly documented" in the 
veteran's service medical records and that it was clear and 
unmistakable error not to follow the mandatory directive of 
M-21 and rate the condition.  

The Board observes, however, that inservice treatment for 
ulcers was not noted on the original claim for compensation.  
The veteran reported only that he had received treatment for 
ulcers at a VA outpatient clinic in Fargo, North Dakota, in 
September 1981.  A claim for service connection for ulcers 
was not made at that time, and there was no indication by the 
veteran that he felt that his recent treatment for ulcer 
disease was related to service.  The partially damaged 
service medical records show that the veteran gave a history 
of stomach trouble at the time of his separation examination.  
The service medical records further show that he was treated 
for ulcers in service - apparently in August 1952 - but that 
he had not had symptoms since that treatment.  He therefore 
elected not to delay his separation for further investigation 
of an ulcer condition.  His abdomen and viscera were normal 
when he was examined for separation in January 1954, and an 
ulcer condition was not shown until many years following his 
separation from service.  

Thus, the rating board in May 1982, as in November 1984, 
could well have determined that an ulcer condition was not 
"found" in the service medical records because it was not 
shown on separation examination.  This is a question of 
interpretation and the weighing of evidence.  Service 
connection is predicated on the presence of disability, which 
is a chronic or persistent disorder resulting from disease or 
injury in service.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (service connection is limited to cases 
wherein the service incident has resulted in a disability, 
and in the absence of proof of a present disability, there 
can be no valid claim); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992) (a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability).  The M-21 provision 
could have been viewed by the rating board as requiring 
consideration of service connection for ulcer disease only 
where an established diagnosis of the disease is reflected in 
the service medical records and that, as the veteran did not 
desire to remain on active duty to establish the diagnosis, 
consideration of service connection was not warranted in the 
absence of an express claim.  See Degemetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997) (service connection for a 
psychosis not warranted in the absence of a presently 
existing disability, despite treatment for schizophrenic 
reaction within a year of service discharge).  See also 
Brannon v. West, 12 Vet. App. 32, 35 (1998) (before VA or the 
Board can adjudicate an original claim for benefits, the 
claimant must submit a written document identifying the 
benefit sought and expressing some intent to seek it).  

Moreover, the provision of M-21 submitted by the attorney-
representative was promulgated in February 1997.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior unappealed rating decision.  Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).  Even if it is assumed 
that the cited M-21 provision was in effect in May 1982 and 
November 1984, it does not follow that clear and unmistakable 
error is shown.  Clear and unmistakable error is the kind of 
error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).  In considering the evidence 
before it in May 1982 and November 1984, the rating board 
merely arrived at a conclusion with which reasonable minds 
could differ by essentially finding that ulcer disease was 
not conclusively shown in the service medical records.  The 
rating board's determination was an exercise of rating 
judgment that does not constitute the kind of clear and 
unmistakable error defined by Fugo.  Mere disagreement with 
how the rating board evaluated the facts before it is 
inadequate to raise such a claim.  Luallen v. Brown, 8 Vet. 
App. 92, 95 (1995).  

VI.  Earlier Effective Date for Grant of a Total Compensation 
Rating

A total compensation rating based on unemployability was 
initially granted by a rating decision dated in August 1995, 
effective from the date of receipt of a formal claim for that 
benefit the previous June.  In March 1997, the RO granted an 
effective date of March 25, 1991, for the assignment of a 
total compensation rating based on unemployability.  

In a written argument submitted in October 1998, the 
attorney-representative argued that the veteran has been 
unemployable since 1980, that the claim for nonservice-
connected pension benefits, filed on September 12, 1985, was 
thought by the veteran and his spouse to be a claim for a 
total compensation rating based on unemployability; that 
there was nothing to indicate that the claim would be treated 
solely as one for pension simply because financial 
information was set forth on the form (VA Form 21-526); and 
that the date on the pension claim stating that he had been 
unemployed since March 15, 1985, was listed in error, as he 
had not worked since 1980.  The attorney-representative also 
stated that the veteran appealed the decision granting only 
nonservice-connected pension benefits.  The attorney-
representative further argued that the ratings that should 
have been assigned just for the left thigh and right knee 
disabilities would have supported a total compensation 
rating.  He argued that the rating board clearly had the 
obligation either to grant a total compensation rating based 
on unemployability under 38 C.F.R. § 4.16(b) or to submit the 
service-connected disabilities to the VA Compensation and 
Pension Service for extraschedular consideration under 38 
C.F.R. § 3.321(b)(1).  

Under the provisions of 38 C.F.R. § 3.151(a) (1998), a claim 
by a veteran for compensation may be considered to be a claim 
for pension, and a claim for pension may be considered to be 
a claim for compensation.  The greater benefit is to be 
awarded unless the claimant specifically elects the lesser 
benefit.  Id.  (The provisions of § 3.151(a) were identical 
when the veteran filed his claim for pension in September 
1985.)  In this case, the Board had denied the veteran's 
claim for a rating in excess of 10 percent for his service-
connected left thigh disability in November 1984.  It was not 
unreasonable for the RO to have regarded the claim filed in 
September 1985 as a claim for pension benefits because the 
financial data was filled in under a statement printed on the 
VA Form 21-526 that that data should be provided only if the 
claimant was applying for a nonservice-connected pension.  
Moreover, it appeared at that point that a nonservice-
connected pension was the greater benefit, as the veteran was 
then rated only 10 percent disabled.  Pension benefits were 
denied by a rating decision dated September 27, 1985, and the 
veteran was so advised in writing the following month.  
Through his representative, he immediately appealed the 
denial of several benefits, including a permanent and total 
rating for pension purposes, but a total compensation rating 
based on unemployability was not mentioned.  The veteran's 
appeal was perfected, and the Board in June 1988 granted a 
nonservice-connected pension.  The RO later in June 
established April 10, 1985, the date of admission to a VA 
hospital, as the effective date for pension benefits, and the 
veteran contested the effective date.  In a decision dated in 
November 1989, the Board denied the veteran's claim of 
entitlement to an earlier effective date for nonservice-
connected pension benefits.  

Whether the VA Form 21-526 submitted in September 1985 
constituted a claim for a total compensation rating based on 
unemployability is rendered moot by the fact that in a 
statement received on June 21, 1985, the veteran reported 
that he had been unable to work in gainful employment since 
surgery on his service-connected left leg in 1983.  He said 
that as a consequence, he was in the process of selling his 
farm and the rest of his equipment.  This statement was 
sufficiently specific to put the RO on notice that the 
veteran was claiming entitlement to a total compensation 
rating based on unemployability.  See Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  However, the RO did not then 
forward to the veteran a formal application form (VA Form 21-
8940) for a total compensation rating based on 
unemployability.  If a formal claim is received within a year 
from the date it is sent to the veteran, the formal claim is 
deemed filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a).  However, in this case, the one-year 
filing period under 38 C.F.R. § 3.155(a) for submission of a 
formal claim did not begin to run.  The initial formal claim 
for a total compensation rating based on unemployability (VA 
Form 21-8940) was not received until June 23, 1995, when it 
was submitted by the veteran's representative.  Since the 
one-year period for filing a formal claim was never 
triggered, the informal claim received on June 21, 1985, must 
be accepted, as a matter of law, as the date of the claim for 
a total compensation rating for purposes of determining an 
effective date under controlling law and regulations.  
Servello v. Derwinski, 3 Vet. App. at 200.  

The effective date of an award of a total compensation rating 
based on unemployability is the earliest date as of which it 
is factually ascertainable that an increase in disability has 
occurred if the claim is received within a year from that 
date; otherwise, the effective date is the later of the date 
of increase in disability or the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); 
Harper v. Brown, 10 Vet. App. at 126-27.  It is therefore 
incumbent on the Board to determine whether the veteran's 
unemployability due to service-connected disabilities was 
ascertainable during the year prior to June 21, 1985.  Id.  
It is also incumbent on the Board to determine whether 
unemployability was factually ascertainable in the period 
between June 21, 1985, and March 25, 1991, the currently 
established effective date for a total compensation rating 
based on unemployability.  

When he submitted the formal claim for a total compensation 
rating in June 1995, the representative argued that a June 
1995 rating decision reflected service-connected evaluations 
for a number disabilities and that a permanent and total 
rating for pension purposes had been granted in 1988.  Thus, 
it was argued, the veteran was entitled to an effective date 
for a total compensation rating effective in 1988.  The 
veteran himself maintains that he has been unemployable since 
about 1980.  

The VA Form 21-8940 submitted in June 1995 indicates that the 
veteran has a high school education and work experience as a 
sales representative and logger.  He stated that he last 
worked full time in 1982 and that he became too disabled to 
work on April 10, 1985.  The veteran also stated that he had 
to quit his job as a logger because of his service-connected 
disabilities before he had his heart attack.  

When examined by VA in November 1986, the veteran asserted 
that he was 100 percent disabled and that he should be so 
rated by VA.  He claimed that he had been totally disabled 
since February 22, 1983.  He said that the pain in his left 
knee and hip was so great that it kept putting him in the 
hospital and had become totally unbearable.  The left hip 
pain radiated into the lower lumbar spine at the L5-S1 level.  
He claimed that he had degenerative changes in the upper 
spine and shoulder and also had severe headaches.  The 
diagnoses included degenerative disk disease at L5-S1, 
cervical osteoarthritis by X-ray, and chronic pain syndrome.  

The record shows that the veteran was admitted to a private 
hospital in February 1987 primarily for gastrointestinal 
complaints.  A history elicited on admission included a 
suggestion of discogenic disease that specialists did not 
feel had resulted in significant nerve root impairment, and 
no specific therapy was recommended.  It was reported that 
the veteran was essentially totally disabled because of this 
problem and spent his entire time in bed because it was too 
painful to walk.  He used crutches to hobble around when he 
did get up.  A physical examination on admission, however, 
indicated that he did not seem to have significant pain on 
straight leg raising, although he had some discomfort in the 
left hip on raising his left leg.  The discharge summary 
noted a long history of left hip pain and pain into the left 
knee for which, it was stated, he was totally incapacitated.  
He was also reported to have extreme weakness in his left 
leg, but it was reported that a definitive diagnosis to 
account for his complaints had not been made.  

In a statement dated in February 1987, Gilbert W. Mouser, 
Jr., M.D., reported that the veteran had severe pain in his 
lower back that radiated into his left leg and knee.  
Although the veteran had been seen at the University of 
Minnesota and at another clinic, a specific diagnosis had not 
been made.  Nevertheless, because of his severe pain, the 
veteran was unable to sit, stand or walk without discomfort, 
and Dr. Mouser did not feel that he was employable "until 
this problem is resolved."  

In a statement dated and received in April 1987, Glenn Brown, 
M.D., said that he had seen the veteran recently and that he 
was wearing a long-leg brace on the left and had quite marked 
stiffness of the left hip and knee and a snapping sound of 
the fascia about the left hip joint when his hip was flexed.  
Dr. Brown was of the opinion that the veteran had bursitis 
and fasciitis about the left hip and a peripheral neuritis or 
neuralgia of his left leg.  Dr. Brown said that the veteran 
had not been able to operate his small farm or do other work 
for several years.  Dr. Brown stated that if the veteran's VA 
benefits were not increased, the veteran should apply for 
Social Security disability benefits.  (He also noted that the 
veteran had been quite depressed and that he had prescribed 
an anti-depressant.)  

The record for the period from June 21, 1984, to March 25, 
1991, is complex and shows that the veteran was examined and 
treated on numerous occasions by a number of physicians who 
did not fully agree on the nature and extent of the veteran's 
disabilities.  Some of his clinicians attributed the 
veteran's left leg problems to radiculopathy due to his 
degenerative disk disease of the low back, while a 
neurologist at the University of Minnesota Hospitals felt 
that he did not have an L5-S1 radiculopathy.  Some of his 
examiners referred to his complicated medical history and 
remarked on complaints that they felt were not physiologic or 
fully explainable on an organic basis.  It is important to 
note, however, that the initial left thigh wound was found by 
examiners during service not to involve any major nerve 
involvement, leading the Board in June 1988 to find that the 
service-connected wound of the left thigh did not result in 
any neurological involvement.  Although some form of 
peripheral neuropathy was felt to result in significant 
functional impairment of the left lower extremity prior to 
March 25, 1991, it is not shown that service connection for 
peripheral neuropathy of the left lower extremity was claimed 
or was in effect prior to that date.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998) (a written claim must be 
filed in order for any type of VA benefit to accrue or be 
paid).  

There is no doubt that the veteran believes that he was 
totally disabled since the early 1980's, and he likely was.  
However, the issue before the Board is whether he was 
unemployable due solely to his then service-connected 
disabilities.  During the relevant timeframe, service 
connection was not in effect for a low back disorder, a left 
hip disorder, or for peptic ulcer disease, but it is clear 
that these disabilities, together with his apparent 
depression, were significantly disabling.  Service connection 
was in effect during this timeframe only for the left thigh 
disability, the right knee disability and a superficial shell 
fragment wound of the chest, yet these disabilities, in their 
totality, cannot be said to have rendered the veteran 
unemployable.  This is not to say that his left thigh and 
right knee disabilities did not preclude his pursuing his 
regular occupation as a logger.  It is conceded that this was 
likely the case.  Rather, it is to say that the veteran is 
not shown to have been unemployable with respect to any 
substantially gainful occupation, including sedentary 
employment, during the period between June 21, 1984, and 
March 25, 1991.  As shown above, it was only on the latter 
date that effective dates for service connection for his low 
back, left hip and ulcer disorders were established and, 
thus, only from March 25, 1991, that his total disability 
based on service-connected disorders could be said to date.  
A significant part of the veteran's disability picture prior 
to March 25, 1991, was predicated on disabilities for which 
service connection was not in effect.  

Although Dr. Brown in April 1987 advised the veteran to seek 
Social Security disability benefits if his VA compensation 
were not increased, it bears emphasis that such Social 
Security disability benefits are predicated on the veteran's 
overall disability picture and not solely on the effect on 
his employability of service-connected disabilities.  Indeed, 
when the veteran was found in July 1986 to be disabled for 
Social Security purposes, effective from September 1985, the 
finding was predicated on nonservice-connected neurologic and 
low back disabilities.  Moreover, a psychiatric evaluation 
performed in late 1985 for a Social Security disability 
determination noted the veteran's fixation with his left 
lower extremity pain.  The examiner stated that the veteran 
appeared "quite fixated on his pain in the lower extremity 
and had a rather unusual attitude toward his pain, with the 
feeling that his leg would be better amputated than to be 
causing him persistent pain, that there was no 'disgrace' in 
having an amputation.  The [veteran] made frequent references 
to other veterans who had amputations and felt that the VA 
Hospital was ignoring his case or in some way not handling 
the case to the best of their ability, perhaps because the 
injury was related to 'friendly fire.'"  The examiner also 
noted that the veteran had previously insisted on the 
issuance of a full leg brace, apparently against medical 
advice.  The examiner stated that for these reasons it 
appeared that the veteran "may have an exaggerated fixation 
on his pain and somatic difficulties, though it appears that 
the pain perceived by the [veteran] is quite real."  The 
examiner, however, did not diagnose a psychiatric disorder 
based on these observations, finding instead that the veteran 
was precluded from employment from a psychiatric standpoint 
because of his "perception of his physical distress, 
including knee, hip, back and head pain."  A VA neurosurgery 
consultation in June 1985 culminated in the impression that 
the veteran had a combination of organic and superimposed 
emotional overlay factors relating to his current 
neurological status.  

Similarly, a permanent and total rating for pension purposes, 
by definition, is granted when the totality of the veteran's 
current disabilities, including nonservice-connected 
disabilities, renders him unemployable.  It is pertinent in 
this regard to recall that Dr. Mouser in the 1980's found the 
veteran to be unemployable as a logger due to low back pain 
radiating to the his left lower extremity, while Dr. Brown 
based his opinion on the employability issue on the veteran's 
left hip disability and peripheral neuritis or neuralgia of 
the left leg for which service connection was not in effect.  
When hospitalized by VA in April 1985 for a number of 
disabilities, some service connected and some not, the 
veteran was felt to be employable upon his discharge from the 
hospital in late April.  During the relevant timeframe, there 
is no competent medical evidence that the veteran was 
unemployable due solely to his service-connected 
disabilities, although his overall disability picture was 
less than sanguine.  

The attorney-representative's argument that the veteran was 
entitled to a total compensation rating based solely on his 
service-connected left thigh and right knee disabilities is 
not persuasive.  Even if earlier effective dates were 
established for the current ratings for these disabilities, 
it is not shown that the manifestations of these disabilities 
would have precluded the veteran from securing or following 
any type of substantially gainful employment consistent with 
his education and work experience.  The fact that they 
probably precluded him from performing jobs that required any 
significant manual labor is not dispositive; all gainful 
employment, including sedentary employment, must be shown to 
be precluded.  Moreover, the service-connected left thigh and 
right knee disabilities, under the most charitable 
interpretation, did not present such an unusual or 
exceptional disability picture that the RO committed error in 
not referring them for extraschedular consideration to the 
Compensation and Pension Service.  The RO has some degree of 
discretion under 38 C.F.R. § 3.321(b)(1) as to the claims it 
will submit to the VA Central Office for extraschedular 
rating.  On the evidence before it at the time, the RO was 
entitled to regard the veteran's complaints regarding the 
severity of his service-connected disabilities as out of 
proportion to the actual physical findings and as thus not 
warranting extraschedular consideration.  

Nor is it persuasive that the veteran thought that he was 
claiming entitlement to a total compensation rating based on 
unemployability when he filed his claim for nonservice-
connected pension benefits.  He did not dispute the 
resolution of this claim, only the effective date assigned 
for the grant of a permanent and total rating for pension 
purposes.  He did not appeal the failure of the RO to grant a 
total compensation rating based on unemployability.  

The veteran's disability picture was further complicated in 
the year prior to the claim for increase received in March 
1991 by the fact that the veteran sustained a myocardial 
infarction in July 1990 which significantly affected his 
overall disability picture.  Indeed, when examined for 
compensation purposes in August 1991, the diagnoses included 
organic heart disease characterized as severe three-vessel 
coronary artery disease with an ejection fraction of 40 
percent, the physiology for which was an inferior wall 
myocardial infarction in July 1990 complicated by congestive 
heart failure that required an intra-aortic counter pulsation 
balloon pump.  The examiner stated that the veteran had 
severe atherosclerotic cardiovascular disease with angina 
pectoris on a daily basis with minimal exertion.  The 
examiner said that this made him a functional class III 
patient.  Although he was felt by the VA cardiology service 
not to be a candidate for heart bypass surgery, he was 
followed in the cardiology clinic and, in April 1992, 
underwent coronary artery bypass grafting of six vessels.  

After a careful review of the evidence, the Board concludes 
that an effective date earlier than March 25, 1991, for the 
assignment of a total compensation rating based on 
unemployability is not warranted.  The Board notes that the 
claims for service connection mentioned in the August 1998 
brief involve claims allegedly raised at a hearing at the RO 
in April 1996.  The discussion of various disabilities for 
purposes of determining entitlement to nonservice-connected 
pension benefits in the June 1988 Board decision does not 
constitute a finding that claims for service connection for 
these disabilities had been received.  Any claim for service 
connection raised at the April 1996 hearing could not change 
the effective date eventually assigned for a grant of total 
compensation rating because the service-connected evaluation 
for any such disability could not precede the grant of 
service connection therefor.  


ORDER

An increased rating for a wound of the medial surface of the 
left thigh with postoperative lateral patellofemoral pain 
syndrome is denied.  

An effective date earlier than March 25, 1991, for the 
assignment of a 30 percent rating for a wound of the medial 
surface of the left thigh with postoperative lateral 
patellofemoral pain syndrome is denied.  

An increased rating for left trochanteric bursitis is denied.  

An effective date earlier than March 25, 1991, for the 
assignment of a 30 percent rating for left trochanteric 
bursitis is denied.  

An increased rating for right knee pain with narrowing and 
instability is denied.  

An effective date earlier than March 25, 1991, for the 
assignment of a 20 percent rating for right knee pain with 
narrowing and instability is denied.  

A 10 percent rating for right knee pain with narrowing and 
instability, effective January 27, 1982, is granted, subject 
to controlling regulations governing the payment of monetary 
benefits.  

A 60 percent rating for degenerative changes of the lumbar 
spine is granted, effective March 25, 1991, subject to 
controlling regulations governing the payment of monetary 
benefits.  

An effective date earlier than March 25, 1991, for an 
increased rating for degenerative changes of the lumbar spine 
is denied.  

An increased rating for peptic ulcer disease is denied.  

An effective date earlier than July 27, 1994, for the 
assignment of a 20 percent rating for peptic ulcer disease is 
denied.  

An effective date earlier than March 25, 1991, for the 
assignment of a total compensation rating based on 
unemployability is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

